CONFIDENTIAL

COPY

PRODUCTION SHARING CONTRACT
BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA
AND
NOBLE ENERGY EG LTD
AND
GLENCORE EXPLORATION LTD.
FOR
BLOCK O
OFFSHORE THE ISLAND OF BIOKO

\

TS

CONFIDENTIAL

SECTION

CONTENTS
Scope AND DEFINITIONS
EXPLORATION PERIOD AND RELINQUISHMENTS
EXPLORATION WorK OBLIGATIONS

PREPARATION AND APPROVAL OF ANNUAL WORK PROGRAMS
AND BUDGETS

APPRAISAL OF A Discovery AND PRODUCTION PERIOD

CONTRACTOR'S RIGHTS AND OBLIGATIONS
RELATING To THE CoNDUCT OF PETROLEUM OPERATIONS

RoYALTIES, RECOVERY OF PETROLEUM OPERATIONS Costs,
AND DISTRIBUTION OF PRODUCTION

GEPETROL PARTICIPATION
TAXATION
VALUATION OF CRUDE OIL
BONUSES AND SURFACE RENTALS
OBLIGATION TO SUPPLY Domestic MARKET WITH CRUDE OIL
Natura Gas

Customs REGULATIONS AND IMPORT AND EXPORT
DocumeNTS

FOREIGN EXCHANGE
Books, ACCounTs, AUDITS AND PAYMENTS

TRANSFER, ASSIGNMENT, CHANGE IN CONTROL AND
OPERATORSHIP

INDEMNIFICATION, LIABILITY AND INSURANCE
TITLE OF Goons, EQuIPMENT AND TECHNICAL INFORMATION
CONFIDENTIALITY

TERMINATION, RESCISSION AND CANCELLATION
OF THE CONTRACT

UNITIZATION
APPLICABLE LAW
FORCE MAJEURE
RESOLUTION OF CONFLICTS AND ARBITRATION

CONDITIONS FOR APPLICATION OF THE CONTRACT AND
Notices

EFFECTIVE DATE

CONFIDENTIAL

ANNEX
“ph
“p”
“or
“p”
“py

CONTRACT AREA
Map OF THE CONTRACT AREA
ACCOUNTING PROCEDURE
PARENT COMPANY GUARANTEE OF COMPLETION
FORM OF ASSIGNMENT TO GEPETROL
CONFIDENTIAL

PRODUCTION SHARING CONTRACT

THIS PRODUCTION SHARING CONTRACT is made and entered into on
this___ day of March 2004.

BETWEEN

THE REPUBLIC OF EQUATORIAL GUINEA (hereinafter referred to as
the "State"), represented for the purposes of this Contract by COMPANIA
NACIONAL DE PETROLEOS DE GUINEA ECUATORIAL (hereinafter
referred to as “GEPetrol "), on the one hand,

AND

NOBLE ENERGY EG LTD, a corporation organized and existing under
the laws of the Cayman Islands, having its registered office at the offices
of Maples and Calder, Attorneys-at-Law, Ugland House, P. O. Box 309,
George Town, Grand Cayman, Cayman Islands (hereinafter referred to as
“Noble’),

AND

GLENCORE EXPLORATION LIMITED, a corporation organized and
existing under the laws of the Bermudas, having its registered office at 22
Queen Street, Hamilton H Bermuda, the Bermudas (hereinafter referred
to as “Glencore”), on the other hand.

Noble and Glencore, are jointly and collectively referred to as the
“Contractor’.

The State and the Contractor are hereinafter referred to either individually
as "Party" and/or collectively as "Parties".

THE PARTIES AFFIRM THE FOLLOWING:

WHEREAS all Hydrocarbons existing within the territory of the
Republic of Equatorial Guinea, including adjacent submerged lands, are
national resources owned by the Republic of Equatorial Guinea;

WHEREAS the State wishes to promote the development of
Hydrocarbon deposits within the Contract Area and the Contractor desires
to associate itself with the State with a view to accelerating the
development and production of potential resources within the Contract
Area;

WHEREAS the Contractor represents that it has the financial
ability, technical competence and professional skills necessary to carry
out the Petroleum Operations hereinafter described.
CONFIDENTIAL

WHEREAS in accordance with Decree-Law No 7/1981 dated 16"
June 1981 with respect to Hydrocarbons, which allows for agreements to
be entered into between the State and foreign capital investors in the form
of Production Sharing Contracts, under the direct contracting system in
reserved areas under favorable conditions, and in accordance with
Decree No. 78/2002 dated 30" August 2002 which provides that reserved
areas are declared to be those deemed to be free areas;

WHEREAS GEPetrol, an entity wholly owned by the State and
entering into this Contract on behalf of the State, is vested with the legal
authority to enter into this Contract pursuant to Decree No. 78/2002 dated
30" August 2002 and is granted the powers necessary by Decree No.
84/2002 of the 15"" of October 2002 to carry out negotiations and
conclude this Contract on behalf of the State pursuant to Instrument of
Assignment dated 8 November 2002 granted to GEPetrol by the Ministry
of Mines and Energy in respect of Block O, the grids of which are Blocks
B-14, B-15, C-14 and C-15;

NOW THEREFORE, in consideration of the undertakings and
mutual covenants herein contained, the Parties hereby agree as follows:

SECTION |

SCOPE AND DEFINITIONS

Section 1.1 Scope

This Contract is a Production Sharing Contract. In accordance with the

provisions stated herein, the Ministry of Mines and Energy is responsible
for supervising Petroleum Operations as called for under this Contract.

The State hereby designates and appoints Noble and Glencore as the
Contractor, and grants to Contractor the sole and exclusive right and
charge of conducting all Petroleum Operations within the Contract Area
during the term of this Contract. To this effect, the Contractor shall:

(a) Be responsible to the State as an independent Contractor, for the
execution of the Petroleum Operations in accordance with the
provisions of this Contract; and the Contractor is named and
designated as the Party exclusively in charge of carrying out the
Petroleum Operations in the Contract Area during the term of this
Contract.

(b) Provide all capital, machinery, equipment, technology and
personnel necessary to conduct Petroleum Operations
CONFIDENTIAL

(c) Perform at its exclusive responsibility and risk all investments and
contractual obligations necessary for conducting all Petroleum
Operations and shall therefore maintain an economic interest in the
development of the Hydrocarbon deposits in the Contract Area.
Such Petroleum Operations Costs shall be recoverable as provided
in this Contract.

During the term of this Contract the total production achieved as a
consequence of conducting the Petroleum Operations shall be shared
between the Parties in accordance with the provisions of Section VII of
this Contract.

On the Effective Date the participating interest shares of the entities
comprising Contractor are as follows:

Noble 64.2857%
Glencore 35.7143%
After giving effect to the transfer contemplated by Section VIII the

participating interest shares of the entities comprising Contractor shall be
as follows:

Noble 45.00%
GEPetrol 30.00%
Glencore 25.00%

None of the entities comprising Contractor may hold less than a ten
percent (10%) participating interest share in this Contract.

Section 1.2 Definitions

In this Contract all expressions importing the singular shall include the
plural and vice versa and except where the context otherwise indicates
shall have the meanings set forth in this Section. Terms that are not
defined in this Contract but are defined in the Hydrocarbon Law and its
Petroleum Operations Regulations thereunder shall have the meanings
set forth therein.

(a) | Joint Operating Agreement or JOA has the meaning ascribed in
Section 6.2.

(b) | Calendar Year or Year means a period of twelve (12) consecutive
months commencing on 1° January and ending on the following
December 31st according to the Gregorian Calendar.

RA
CONFIDENTIAL

(e)

(f)

(g)

(i)

0)

Contract Year means a period of twelve (12) consecutive months
according to the Gregorian Calendar, counted from the Effective
Date of this Contract through the anniversary of such Effective
Date.

Contract Area means the geographic area within the territory of
the Republic of Equatorial Guinea which is the subject of this
Contract. Such Contract Area is described in Annex A and
illustrated in Annex B attached hereto and incorporated herein.

Development and Production Area means an area within the
Contract Area encompassing the geographical extension of a
Commercial Field subject to a development and production plan as
determined in accordance with the provisions of Section 5.5.

Appraisal Area means an area within the Contract Area
encompassing the geographical extension of a Discovery (or an
aggregation of Discoveries) subject to an appraisal work program
and corresponding budget as determined in accordance with the
provisions of Section 5.2, and in relation to Natural Gas in
accordance with the provisions of Section XIll.

Barrel means a quantity or unit of Crude Oil equal to 158.9874
liters (forty-two (42) United States gallons) at a temperature of
15.56 degrees centigrade (sixty (60) degrees Fahrenheit) under
one (1) atmosphere of pressure,

Commercial Field or Field means a Discovery (or an aggregation
of Discoveries) that, in the judgment of the Contractor, can be
developed commercially after consideration of all pertinent
operational, economic and financial data collected during the
performance of the appraisal work program and otherwise,
including, but not limited to, Crude Oil or Natural Gas recoverable
reserves, sustainable production levels and other relevant technical
and economic factors, according to generally accepted
international petroleum industry practice. A Field may consist of a
Hydrocarbon reservoir or multiple Hydrocarbon reservoirs
(opposed, superimposed, adjacent or underlying) all grouped on or
related to the same individual geological structure fault or
stratigraphic conditions.

CIF has the meaning set out in the publication of the International
Chamber of Commerce, INCOTERMS 2000.

Affiliated Company or Affiliate of any specified Person means
any other Person directly or indirectly Controlling or Controlled by
or under direct or indirect common control of such specified
Person.
CONFIDENTIAL

{k)
10)

(m)

Contractor shall have the meaning ascribed in the preamble.

Control, when used with respect to any specified Person, means
the power to direct, administer and dictate policies of such Person
through the ownership of a percentage of such Person's equity
sufficient to hold a majority of voting rights in an Ordinary
Shareholders Meeting and the terms "Controlling" and
"Controlled" have meanings correlative to the foregoing.

Contract means this Production Sharing Contract and its Annexes
as well as all amendments hereto.

Exploration Costs means Petroleum Operations Costs incurred
in Exploration Operations plus overhead and administration costs
incurred in exploration of the Contract Area. These costs shall be
determined in accordance with the Accounting Procedure attached
hereto as Annex C.

Development and Production Costs means Petroleum
Operations Cosis plus overhead and administration costs incurred
in connection with Development and Production Operations in a
Development and Production Area, excluding all Exploration Costs
incurred in the Development and Production Area prior to the
declaration of any Commercial Field, all as determined in
accordance with the Accounting Procedure attached hereto as
Annex C,

Petroleum Operations Costs means all costs, overhead and
administration costs and all obligations and liabilities incurred by
the Contractor in carrying out the Petroleum Operations hereunder,
including abandonment costs, all as determined in accordance with
the Accounting Procedure attached hereto as Annex C.

Discovery means the finding by the Contractor of a deposit of
Hydrocarbons whose existence in the Contract Area was not
known prior to the Effective Date, and whose Hydrocarbons are
measurable by generally accepted international petroleum industry
practice.

Foreign Exchange means any currency acceptable to both
Parties, other than that of the Republic of Equatorial Guinea.

Dollar means the dollar of the United States of America.
State shall have the meaning ascribed in the preamble.

Effective Date means the date this Contract is ratified by the
State.

CONFIDENTIAL

(y)

(2)

(dd)

FOB has the meaning set out in the publication of the International
Chamber of Commerce, INCOTERMS 2000.

Force Majeure shall have the meaning ascribed in Section XXIV.

Natural Gas means those Hydrocarbons that at atmospheric
conditions of temperature and pressure are in a gaseous state
including wet mineral gas, and dry mineral gas, wet gas and
residual gas remaining after extraction, treatment, processing, or
separation of liquid Hydrocarbons from wet gas, as well as gas or
gases produced in association with liquid or gaseous
Hydrocarbons.

Associated Natural Gas means all Natural Gas produced from a
reservoir the predominant content of which is Crude Oil and which
is separated from Crude Oil in accordance with generally accepted
international petroleum industry practice, including free gas cap,
but shall exclude any liquid Hydrocarbon extracted from such gas
either by normal field separation, dehydration or in a gas plant.

Non-Associated Natural Gas means all gaseous Hydrocarbons
produced from gas reservoirs, and includes wet gas, dry gas and
residue gas remaining after the extraction of liquid Hydrocarbons
from wet gas.

GEPetrol shall mean Compajiia Nacional de Petrdleos de la
Reptiblica de Guinea Ecuatorial.

Glencore shall have the meaning ascribed in the preamble.

Hydrocarbons means all natural organic substances composed of
carbon and hydrogen, including Crude Oil and Natural Gas, and all
other mineral substances, products, sub-products and derived
materials which may be found in association therewith.

Gross Revenues means the total income from sales of Total
Available Production plus the equivalent monetary value of any
other disposal of Total Available Production from the Contract Area
during any Calendar Year.

Income Tax means that tax levied on Contractor's net income
pursuant to the Tax Law of the Republic of Equatorial Guinea.

Hydrocarbons Law means Decree-Law No. 7/1981 dated te"
June, 1981,covering Hydrocarbons, as amended.
CONFIDENTIAL

(gg) Tax Law means Decree-Law No. 1/1986 dated 10" February,

(hh)

(kk)

(ll)

(mm

1986 of the Republic of Equatorial Guinea and its subsequent
amendments.

LIBOR means the rate at which Dollar deposits of six months
duration are offered in the London Inter Bank Market, as published
in the Financial Times. The applicable LIBOR rate for each month
or part thereof within an applicable interest period shall be the rate
published in the Financial Times on the last business day of the
immediately preceding calendar month. If no such rate is quoted in
the Financial Times during a period of seven (7) consecutive
business days, some other rate (for example, the rate quoted in the
Wall Street Journal) chosen by mutual agreement between the
Parties shall apply.

Ministry means the Ministry of Mines and Energy of the Republic
of Equatorial Guinea, the entity responsible for supervising
Petroleum Operations.

Gross Negligence means any act or failure to act (whether sole or
joint) by one of the Parties, which was in reckless disregard of or
wanton indifference to the harmful consequences such Party knew,
or should have known, such act or failure would have caused to the
safety or property of another person or entity.

Maximum Efficient Production Rate means the production rate
of Hydrocarbons from a Field that does not damage the reservoir
formations and does not cause excessive decline nor loss of
reservoir pressure in accordance with good oilfield practice as
generally accepted by the international petroleum industry and in
accordance with Section 6.4 of this Contract.

Noble shall have the meaning ascribed in the preamble.

Exploration Operations include, without limitation, geological
studies, geophysical studies, aerial mapping, investigations relating
to subsurface geology, stratigraphic test drilling, Exploration Wells
and Appraisal Wells and related activities such as drill site
preparation, surveying and all work connected therewith that is
conducted in relation to exploration for Crude Oil and/or Natural
Gas.

Development and Production Operations means all operations,
other than Exploration Operations, conducted to facilitate design,
fabrication, installation and testing of facilities, extraction,
production, transportation, and local storage of Crude Oil and/or
Natural Gas from the Contract Area to the Delivery Point, including
the injection of fluids into underground formations, the separation
CONFIDENTIAL

(00)

(pp)

(qq)

(uu)

(w)

(xx)

(yy)

and extraction of liquid Hydrocarbons, and the treatment of Natural
Gas, but not to include the refining nor distribution of Hydrocarbon
products.

Petroleum Operations are those operations and activities related
to exploration, development, extraction, production, — field
separation, injection, transportation, sales, storage or disposal of
Hydrocarbons to the point of export or ingress in a Natural Gas
liquefaction or processing plant or refinery. Such Operations shall
not include transport outside the Republic of Equatorial Guinea nor
any process of refining or handling Hydrocarbons that were already
in a Natural Gas liquefaction or processing plant or refinery.

Administrative Operator shall be one of the entities comprising
the Contractor that is designated as such in the JOA.

Technical Operator shall be one of the entities comprising
Contractor that is designated as such in the JOA.

Party and Parties shall have the meaning ascribed in the
preamble.

GEPetrol’s Carried Participation shall have the meaning
ascribed in Section 8.1(b).

Initial Exploration Period shall have the meaning ascribed in
Section 2.1.

Extension Period shall have the meaning ascribed in Section 2.2.

Person means any individual, corporation, partnership, joint
venture, association, trust, estate, autonomous governmental
organization, or any agency or political subdivision of a
government.

Crude Oil means Hydrocarbons which are produced at the
wellhead in liquid state at atmospheric pressure including crude
mineral oil, asphalt and ozokerites and the liquid Hydrocarbons
known as condensate and/or natural gas liquids obtained from
Natural Gas by condensation or extraction through field separation
units.

Net Crude Oil shall have the meaning ascribed in Section 7.3.

Cost Recovery Oil shall have the meaning ascribed in Section
abs

.

=
CONFIDENTIAL

(zz)

(aaa)

(bbb)

(ccc)

(ddd)

(eee

(fff)

(ggg)

(hhh)

(ii)

Gi)

Well means any opening in the ground or seabed made by drilling
or boring or in any other manner for the purpose of exploring,
evaluating or producing Crude Oil or Natural Gas or for the
injection of any fluid or gas into an underground formation other
than a seismic hole.

Exploration Well means any Well, whose sole objective is to verify
the existence of Hydrocarbons or to study all the necessary
elements that might lead to a Hydrocarbon Discovery.

Development Well means a Well drilled with the purpose of
producing, improving or enhancing the production of
Hydrocarbons, including Exploration Wells and Appraisal Wells
completed as producing or injection Wells, but excluding any other
Exploration Well or Appraisal Well.

Appraisal Well means a Well drilled following a Discovery of
Hydrocarbons with the objective of delimiting and mapping the
reservoir and also to estimate the quantity of recoverable
Hydrocarbons.

Market Price means the average FOB price weighted by volume
(in Barrels) sold by any of the Parties or their agents for all Crude
Oil produced and sold pursuant to Section X of this Contract.

Annual Budget means the estimate of the Petroleum Operations
Costs attributable to the items included in an Annual Work
Program.

First Extension Period shall have the meaning ascribed in
Section 2.2.

First Initial Exploration Sub-Period shall have the meaning
ascribed in Section 2.1.

Annual Work Program means an itemized statement of the
Petroleum Operations to be carried out during a Calendar Year in
the Contract Area as set forth in Section IV.

Total Available Production signifies all Hydrocarbons produced
from the Contract Area less the quantities used for Petroleum
Operations and any losses which cannot be avoided through the
application of generally accepted international petroleum industry
practice.

Delivery Point means that point located within the jurisdiction of
the Republic of Equatorial Guinea at which Hydrocarbons reach (i)
the inlet flange at the F.O.B. export vessel or (ii) the loading facility

CONFIDENTIAL

metering station of a pipeline or (ili) such other point within the
jurisdiction of the Republic of Equatorial Guinea as may be agreed
by the Parties in writing.

(kkk) Royalties means an entitlement of the State over Crude Oil and
Natural Gas produced and saved from the Contract Area, not
utilized in any way in Petroleum Operations and sold, based on
percentages calculated as a function of the average daily rate of
the Total Available Production as determined in accordance with
Section 7.1.

(lll) Petroleum Operations Rules means the rules as to the
application of the Hydrocarbon Law.

(mmm) Abandonment Reserve shall have the meaning ascribed in
Section 6.24.

(nnn) Semester means a period of six (6) consecutive months
commencing on the first of January and the first of July of each
Calendar Year.

(000) Second Extension Period shall have the meaning ascribed in
Section 2.2.

(ppp) Second Initial Exploration Sub-Period shall have the meaning
ascribed in Section 2.1.

(qqq) Third Parties means any entity other than a Party.

(rr) Quarter means a period of three (3) consecutive months beginning
on January 1%, April 1%, July 1% or October 1% and ending on
March 31°, June 30", September 30” or December 31°,
respectively.

SECTION Il
EXPLORATION PERIOD AND RELINQUISHMENTS

Section 2.1 As of the Effective Date, Contractor is authorized
under this Contract to conduct exclusively Exploration Operations in the
Contract Area during an initial term of the exploration period of three (3)
Coniract Years (hereinafter referred to as “Initial Exploration Period”),
divided into two sub-periods of two (2) and one (1) years respectively,
(hereinafter referred to respectively as the “First Initial Exploration Sub-
Period”, and the “Second Initial Exploration Sub-Period”).

Section 2.2 Once the Contractor has fulfilled its exploration
obligations established in Sections 3.2 and 3.3 as regards the Initial
CONFIDENTIAL

Exploration Period, Contractor shall have the right to be granted two (2)
extensions of one (1) Contract Year each (hereinafter referred to as the
“First Extension Period” and the “Second Extension Period” or
collectively the “Extension Periods’).

For each Extension Period Contractor shall file an application with the
Ministry no later than two (2) months prior to the expiry of the then current
exploration period. The granting of such renewal on the part of the
Ministry may not be unreasonably withheld.

The application for the extension shall be accompanied by a map
specifying the Contract Area to be kept by Contractor, along with a report
specifying any work performed in the relinquished areas since the
Effective Date and the results obtained therefrom.

Section 2.3 If upon expiry of the Initial Exploration Period, or any
of the Extension Periods provided for in Section 2.2, any appraisal work
program with respect to a Discovery as set forth in Section V of this
Contract is actually under progress, then the Contractor shall be entitled
to an additional extension of the exploration period (provided it has
fulfilled all of its exploration work obligations for such period as set forth in
Section II!) to complete the appraisal process set out in Section V, and the
relinquishment contemplated by Section 2.7 shall not prejudice
Contractor's rights to complete the appraisal process set out in Section V
with respect to any Appraisal Area or area for which an application for
Appraisal Area is pending. The portion of any such additional extension
period requested to complete the appraisal work shall not exceed six (6)
months, or such longer period approved by the Ministry, which approval
shall not be unreasonably withheld.

In such a case Contractor shall file an application to the Ministry at least
two (2) months prior to the expiry of the current applicable exploration
period.

Should the Contractor decide not to extend the Initial Exploration Period
as outlined and has not declared any Discovery to be a Commercial Field
by the end of said Initial Exploration Period, nor any of the subsequent
Extension Periods, and any extensions thereof, then this Contract will
erminate automatically.

Section 2.4 Contractor undertakes to relinquish to the State at
east fifty percent (50%) of the initial area of the Contract Area by the end
of the third (3°) year of the Initial Exploration Period, excluding areas
designated as Appraisal Areas, Development and Production Areas, the
areas for which a request for Appraisal or Development and Production is
pending, the area of any Field which may be subject to unitization
pursuant to Section XXII, and/or any area for a possible Non Associated

11

CONFIDENTIAL

Gas appraisal in relation to which Contractor is engaged in discussions
with the Ministry in accordance with Section XIII.

Section 2.5 For the purposes of Section 2.4 above:

(a) the area to be relinquished shall be deducted from the original
Contract Area; and

(b) Contractor shall have the right, according to generally accepted
technical principles in the international petroleum industry, to define
the geographic location of the portion of the Contract Area, which it
intends to keep, and such area shall have a continuous geometric
shape going from North to South and East to West or by natural
boundaries, unless otherwise agreed by the Parties.

Section 2.6 Subject to the provisions of Section 5.12 with respect
to Development and Production Areas, the Contractor may at any time
notify the Ministry with at least three (3) months prior notice that it
relinquishes its rights over all or part of the Contract Area.

In no event shall any voluntary relinquishment of rights over part of the
Contract Area during any exploration period reduce the exploration work
obligations set forth in Section III for such exploration period.

Section 2.7 Upon expiry of the applicable final extension periods
pursuant to Section 2.2 and 2.3, Contractor shall be bound to relinquish
the remaining area of the Contract Area, except for the areas designated
as Development and Production Areas, or those areas for which an
application is pending for Development and Production Areas, or the area
of any Field which may be subject to unitization pursuant to Section XXIl,
and/or any area for a possible Non Associated Gas appraisal in relation to
which Contractor is engaged in discussions with the Ministry in
accordance with Section XIll.

Section 2.8 No relinquishment made in accordance with Section
2.4 shall relieve Contractor of the obligation to pay surface rentals
accrued or make payments due and payable as a result of Petroleum
Operations conducted up to the date of relinquishment.

SECTION Ill
EXPLORATION WORK OBLIGATIONS
Section 3.1 During the Initial Exploration Period of three (3)

Contract Years the Contractor undertakes to carry out the following
minimum work program:

Ww
we,

CONFIDENTIAL

Section 3.2

During the First Initial Exploration Sub-Period of two
(2) Contract Years, Contractor must:

(a) Acquire all the relevant technical data available in the Contract

Area and undertake a

(b) Acquire, process and
3D seismic data.

n interpretation of this data;

interpret eight hundred (800) square km of
Contractor's purchase of the Terra Energy

speculative 3D data shall be deemed as fulfilling this commitment

in its entirety; and

(c) Drill one (1) Explorati
access the geological
the Contractor's interpretation of the seismic data.

ion Well which reaches the depth required to
objectives in accordance with the results of

lf the well

reaches a minimum depth of 2,500 meters below seabed such
obligation will, in any event, be deemed fulfilled.

Section 3.3

minimum depth of 2,500 meters bel
deemed fulfilled.

Section 3.4
obliged to drill one Exploration Well i
Contractor's interpretation of the seismic data. If t
minimum depth of 2,500 meters be
deemed accomplished.

Section 3.5

be obliged to dri
of the Contractor's
minimum depth

During the Second Initial Exploration Sub-Period of
one (1) Contract Year Contractor must drill one (1) Exploration Well which
reaches the geological objectives in accordance with the results of the
Contractor's interpretation of the seismic data. If the well reaches a

During the First E:

| one (1) Exploration

of 2,500 meters bel

deemed accomplished.

Section 3.6

necessary to fu
drilling itself, or
discontinuing d

low seabed suc!

xtension Period,

jow seabed such obligation will be

During the Second Extension Peri

Well in accorda

interpretation of the seismic data.

low seabed suc

Each Well set forth above shall be drilled to a depth
fill the objectives defined by prior surveys and by the
to a lesser depth if authorized by the Ministry or if
tilling according to generally accepted international

h obligation will be

Contractor shall be

in accordance with the results of the

he well reaches a

jod, Contractor shall
nce with the results
the well reaches a
h obligation will be

petroleum industry practice is justified by one of the following reasons:

(a) basemen

minimum contractual depth;

is encountered at a depth less than the stipulated

(b) continued drilling is clearly dangerous or unsafe such that a
prudent operator would decide to stop drilling operations
immediately and contact the Ministry as soon as possible;

fo
“
CONFIDENTIAL

(c) rock formations are encountered the hardness of which makes it
impractical to continue drilling with appropriate equipment; or

(d) | Hydrocarbon bearing formations are encountered that require the
installation of protective casings which prevent reaching the
minimum contractual depth.

In any of the above cases Contractor shall obtain the approval of the
Ministry in writing, prior to discontinuing drilling, which approval shall be
obtained within two (2) working days counted from the date of receipt of
such request. Said approval shall not be unreasonably withheld and by
this approval the Well in question shall be deemed to have reached the
minimum contractual depth. Nevertheless, all costs incurred by Contractor
in carrying out the drilling of the Wells pursuant to this Section III shall be
considered as recoverable Petroleum Operations Costs.

Section 3.7 Prior to the Effective Date each of the entities
comprising the Contractor shall submit a guarantee, in the form stipulated
in Annex D hereto, which warrants each such entity's participating interest
share of the Contractor's minimum exploration obligations during the
Initial Exploration Period established in Section 3.2 and 3.3.

SECTION IV

PREPARATION AND APPROVAL OF ANNUAL WORK PROGRAMS
AND BUDGETS

Section 4.1 No later than forty-five (45) days prior to the
beginning of each Calendar Year, or for the first Calendar Year no later
than sixty (60) days after the Effective Date, Contractor shall prepare and
submit for approval by the Ministry a detailed itemized Annual Work
Program by Quarters, along with the corresponding Annual Budget for the
Contract Area setting forth the Petroleum Operations Contractor proposes
to carry out during said Calendar Year.

Each Annual Work Program and corresponding Annual Budget shall be
broken down into the various Exploration Operations and, as applicable,
the Appraisal Operations for each Appraisal Area and the Development
and Production Operations for each Development and Production Area.

Section 4.2 The Ministry may propose amendments or
modifications to the Annual Work Program and corresponding Annual
Budget by giving notice to Contractor, including all justifications deemed
necessary, within thirty (30) days following receipt of said Annual Work
Program and Budget. In such a case the Ministry and Contractor shall
meet as soon as possible to review the requested amendments or
modifications and establish by mutual agreement, taking into account the

14
CONFIDENTIAL

work obligations and assumed costs of Contractor, the Annual Work
Program and corresponding Annual Budget in accordance with generally
accepted international petroleum industry practice. The parts of the
Annual Work Program for which the Ministry does not require modification
will be deemed approved and must be completed by Contractor within the
stated time, provided they can be undertaken on an individual basis. With
respect to the parts of the Annual Work Program for which the Ministry
proposes amendments or modifications the date of approval of the Annual
Work Program and corresponding Annual Budget shall be the date of the
afore-mentioned mutual agreement.

Failing notice by the Ministry to Contractor of its wish to amend or modify
the Annual Work Program and corresponding Annual Budget within the
above-mentioned period of thirty (30) days, the said Annual Work
Program and Annual Budget shall be deemed approved by the Ministry
upon the expiry of said period.

Each operation included in the approved Annual Work Program shall be
diligently performed by Contractor.

Section 4.3 It is acknowledged by the Ministry and Contractor that
the results acquired as the work progresses or certain changes in
circumstances may justify modifications to the Annual Work Program. In
such a case, Contractor shall propose such modifications in writing to the
Ministry for its approval within thirty (30) days after receipt. Failing notice
by the Ministry to Contractor of its wish to change such modification to the
Annual Work Program and corresponding Annual Budget within the
above-mentioned period of thirty (30) days, the said Annual Work
Program and Annual Budget shall be deemed approved by the Ministry
upon the expiry of said period. On receipt of approval or deemed approval
Contractor may make pertinent modifications, provided the basic
objectives of said Annual Work Program are not modified.

In any event, the Contractor may not incur expenditures, which exceed
the approved Annual Budget by more than a total of ten per cent (10%) of
Exploration Operations and five per cent (5%) of Development and
Production Operations without prior written approval of the Ministry,
otherwise, said expenditures will not be recoverable as Petroleum
Operations Costs. At such time that the Contractor is certain that the limits
of the Annual Budget will be exceeded, Contractor shall notify the Ministry
and shall provide the Ministry with full details of such over-expenditures.
The limitations set out in this paragraph shall be without prejudice to
Contractor's rights to make expenditures in the event of an emergency or
extraordinary circumstances requiring urgent action as set out in Section
44.

Section 4.4 The Parties further recognize that in the event of an
emergency or extraordinary circumstances requiring urgent action,

CONFIDENTIAL

Contractor may take such steps and actions reasonably considered
necessary by Contractor for the protection of its interests, the life, health
and property of its employees, the environment, and the safety of
Petroleum Operations. All of the corresponding costs incurred by the
Contractor shall be considered as Petroleum Operations Costs, subject to
the costs related to repairing the damaged facilities and cleaning up
pollution or damage to the environment (set out below) being disallowed
as Petroleum Operations Costs, if the cause of such emergency or
extraordinary circumstance is verified as being caused by Contractor's
Gross Negligence or willful misconduct.

Any costs incurred by Contractor related to repairing the damaged
facilities, and cleaning up of pollution or damage to the environment
caused by the Gross Negligence or willful misconduct of Contractor or its
subcontractors shall not be included in the Petroleum Operations Costs.

Section 4.5 The Contractor and the Ministry will mutually agree
on a reasonable social program to be included in the Annual Work
Program and the Annual Budget. Expenses related thereto will be
recoverable as Petroleum Operations Costs.

lf Contractor decides to fund any other social projects outside those
approved in the Annual Budget such costs will not be recoverable as
Petroleum Operations Costs.

SECTION V
APPRAISAL OF A DISCOVERY AND PRODUCTION PERIOD

Section 5.1 If Contractor discovers Hydrocarbons within the
Contract Area it shall notify the Ministry in writing thereof as soon as
possible but not later than sixty (60) days after such Discovery. This
notice shall include all relevant information selected in accordance with
generally accepted practice of the international petroleum industry and
particulars of any production testing program which Contractor proposes
to carry out which contribute to the evaluation of indications of
Hydrocarbons encountered during drilling operations.

Within thirty (30) days following the date of suspension or abandonment
of the Discovery Well Contractor shall submit to the Ministry a report
giving all the information associated with said Discovery, and shall include
Contractor's preliminary estimation of the need for appraisal of said
Discovery.

Section 5.2 If Contractor considers that the above-mentioned
Discovery merits appraisal it shall diligently submit to the Ministry a
detailed appraisal work program and the estimated corresponding budget

16

CONFIDENTIAL

no later than six (6) months following the date on which the Discovery has
been notified as set forth in Section 5.1.

This appraisal work program shall specify the estimated area
encompassing the reserves of said Discovery, and this area shall be
designated as an Appraisal Area. Such work program shall include all
seismic, drilling, testing and appraisal operations necessary to carry out
an appropriate evaluation of the Discovery. Contractor shall then
diligently undertake the appraisal work in compliance with said program, it
being understood that the provisions of Section 4.3 shall apply to said
program.

The duration of the appraisal work program shall not exceed twenty-four
(24) months for Crude Oil, and in the case of Natural Gas the duration of
the appraisal work program shall be determined in accordance with the
provisions of Section XIll, unless as otherwise agreed in writing by the
Ministry on the application of the Contractor. Approval of such an
application is not to be unreasonably withheld.

Section 5.3 Within three (3) months following conclusion of the
appraisal work program and no later than thirty (30) days prior to the
expiry of the Initial Exploration Period, or the First Extension Period or the
Second Extension Period defined in Section II, including any extension
thereof in accordance with the provisions of Section 2.3, Contractor shall
submit to the Ministry a detailed report giving all the technical and
economic information associated with the Discovery so appraised and
which shall confirm, in Contractor's opinion, whether said Discovery is a
Commercial Field.

Such report shall include, inter alia, the following information: geological
and petrophysical characteristics of the Discovery; estimated
geographical extent of the Discovery; results of the production tests
yielded by the formation; and the preliminary economic study with respect
to the exploitation of the Discovery.

Section 5.4 For the purposes of Section 5.3 Contractor shall
make a determination as to whether a Discovery (or aggregation of
Discoveries) is a Commercial Field on the basis of whether that Discovery
(or aggregation of Discoveries) can be produced commercially after
consideration of all pertinent operating, economic and financial data
collected during the performance of the appraisal work program and
otherwise including, but not limited to, Crude Oil and Natural Gas
recoverable reserves, sustainable production levels and all other relevant
economic factors, according to generally accepted international petroleum
industry practice.

Section 5.5 If Contractor deems the Discovery (or aggregation of
Discoveries) to be a Commercial Field it shall submit for approval to the

WZ
CONFIDENTIAL

Ministry a Development and Production plan for said Discovery within five
(5) months following the remittance of the report referred to in Section 5.3.

The Ministry may propose amendments or modifications to the afore-
mentioned development and production plan, and also to the
development and production Area applied for, by notice to Contractor
including all the justifications deemed necessary within ninety (90) days
following receipt of said plan. The provisions of Section 4.2 shall be
applicable to said plan as regards the approval thereof.

When the results obtained during development work require certain
modifications to the development and production plan, said plan may be
modified using the same procedure as that provided for above as regards
the initial approval thereof.

Section 5.6 If Contractor discovers more than one Commercial
Field in the Contract Area each of them shall be the subject of a separate
development and production plan.

Section 5.7 If during work performed after approval of a
development and production plan it appears that the geographical extent
of the Field is larger than the Development and Production Area
designated pursuant to Section 5.5, the Ministry shall grant Contractor the
additional area, on condition that it be an integral part of the Contract
Area in effect at that time, provided that Contractor provides technical
evidence of the existence of the additional area.

Section 5.8 In the event that a Field extends beyond the
boundaries of the Contract Area as delimited pursuant to Section Il, the
Ministry may demand Contractor to exploit said Field in association with
the contractor of the adjacent area in accordance with Section XXII herein
according to generally accepted international petroleum industry practice.

When this applies to a free area, the State may award to Contractor an
extension of the Contract Area to cover the limits of the Field, provided
that such extension is in accordance with the Hydrocarbon Law and
reflects the new contractual obligations of Contractor relative to such
extension. The payments for surface rentals provided for in Section 11.4
shall be adjusted as a consequence of the new extension of the Contract
Area.

Section 5.9 Contractor shall commence Development and
Production Operations within six (6) months from the date of approval of
the development and production plan and shall pursue said operations
diligently.
CONFIDENTIAL

Contractor undertakes to perform the Development and Production
Operations in accordance with generally accepted international petroleum
industry practice.

Section 5.10 The duration of the development and production
period during which Contractor is authorized to exploit a Field is set at
twenty five (25) years from the date of approval of the development and
production plan related to said Field.

The development and production period defined above may be extended
for an additional period of five (5) years with prior approval of the Ministry
(which approval shall not be unreasonably withheld), if Contractor
submits a request to this effect to the Ministry at least one (1) year prior to
its expiry and on condition that Contractor has fulfilled all its contractual
obligations during the development and production period and that it can
demonstrate that commercial production from the corresponding Field is
still possible after the initial development and production period.

Section 5.11 Contractor undertakes to perform at its own expense
and financial risk all the Petroleum Operations useful and necessary for
placing the Field in production in accordance with the development and
production plan so approved.

Section 5.12 Contractor may at any time abandon any
Development and Production Area subject to having given six (6) months
prior notice to the Ministry as long as Contractor has fulfilled its
contractual obligations set forth in this Contract and that it has provided
the Ministry with full details of the installations in said Area, and any plans
for the removal of said installations, as applicable.

Section 5.13 For the duration of the Initial Exploration Period and
any Extension Period, the Ministry may, provided that it gives at least six
(6) months notice to the Contractor, require Contractor to relinquish
immediately without any compensation all its rights over the area
encompassing a Discovery, including all its rights over Hydrocarbons
which may be produced from said Discovery, if Contractor:

(a) has not submitted, in accordance with Section 5.2, an appraisal
work program with respect to said Discovery within six (6) months
following the date on which said Discovery has been notified to the
Ministry; or

(b) subject to Section 13.1, does not declare the Discovery as a
Commercial Field within two (2) years after completion of appraisal
work with respect to said Discovery.

The Ministry may then perform or cause to be performed any appraisal,
development, production, treatment, transportation and marketing work
CONFIDENTIAL

with respect to said Discovery without any compensation to Contractor;
provided however, that it shall not cause prejudice to the continued
performance of the Petroleum Operations by Contractor in the part of the
Contract Area it retains.

Section 5.14 If upon expiry of the appraisal periods stipulated in
Section 5.2, Contractor determines that executing the exploitation of the
appraised Discovery would be marginally profitable given the economic
circumstances at the time, that it is probable that further Discoveries may
be made in other parts of the Contract Area, and that the aggregation of
said Discoveries may be commercially viable, Contractor has the right to
retain all rights to the area covered by the Discovery for a duration not to
exceed in any case, the total of the Initial Exploration Period, plus the
corresponding Extension Periods, plus any extension under Section 2.3 or
Section XIII.

SECTION VI

CONTRACTOR'S RIGHTS AND OBLIGATIONS
RELATING TO THE CONDUCT OF PETROLEUM OPERATIONS

Section 6.1 In accordance with generally accepted international
petroleum industry practice, Contractor shall supply all the necessary
funds for the purchase or rent of the equipment and materials required for
the performance of Petroleum Operations. It shall also supply all the
technical expertise, including the use of foreign and national personnel,
required for implementing the Annual Work Programs. Contractor shall
be responsible for the preparation and implementation of the Annual Work
Programs which shall be performed in the most appropriate way in
accordance with generally accepted international petroleum industry
practice.

Section 6.2 Contractor shall on or before the Effective Date
provide the Ministry with a copy of the “Joint Operating Agreement”
(‘JOA’) which binds the entities constituting the Contractor and which
designates the name of the entities appointed as “Administrative
Operator" and as the “Technical Operator’, the latter of which shall be
responsible for conducting Petroleum Operations.

Section 6.3 Within six (6) months following the Effective Date
Contractor shall open a branch office in the Republic of Equatorial Guinea
and keep it in existence during the term of this Contract. Said office shall
be manned by at least one (1) representative with sufficient authority to
make decisions on behalf of the Contractor.

20
CONFIDENTIAL

Section 6.4 The Contractor shall diligently conduct the Petroleum
Operations envisaged in this Contract in accordance with generally
accepted international petroleum industry practice.

The Contractor and the Ministry will agree on the production programs
before production starts in any Field and establish at that time the level of
production which shall be reviewed on a Semester basis or as otherwise
mutually agreed; provided that production rates projected in the approved
plan of development as amended from time to time shall not be changed
without the concurrence of the Contractor. The level of production shall in
no case ever exceed the Maximum Efficient Production Rate. Contractor
and the Ministry shall agree to the Maximum Efficient Production Rate
and shall establish the dates of its revision with a view to introducing any
necessary adjustments.

Section 6.5 Contractor shall provide acceptable working
conditions, living accommodation on offshore installations and access to
medical attention and nursing care for all personnel employed by it or its
subcontractors while working in the performance of the Petroleum
Operations, all in accordance with generally accepted international
petroleum industry practice.

Section 6.6 lf during the life of the Contract Third Parties are
granted permits or licenses within the Contract Area for the exploration
and production of any minerals or substances other than Crude Oil or
Natural Gas, the Ministry shall use its best efforts to ensure that
operations of such Third Parties within the Contract Area do not obstruct
Contractor's Petroleum Operations. Contractor shall use all reasonable
efforts to avoid any obstruction or interference with such licensees’
operations within the Contract Area.

Section 6.7 Contractor shall have the right to build, perform, work
and maintain all facilities necessary for the performance of this Contract.
In order to occupy land necessary for the exercise of its rights, the
Contractor shall request the authorization of the Ministry, which
authorization shall not be unreasonably withheld or delayed. Contractor
shall be bound to repair any damage caused by such circumstances.

The construction of houses and offices on the part of the Contractor shall
be of a modern and permanent nature.

Section 6.8 Contractor and its subcontractors undertake to give
preference to enterprises in which GEPetrol has a commercial
participation, or to other Equatoguinean enterprises, goods and services,
provided that local companies are able to provide the goods and/or
services under equally competitive conditions in terms of price, quantity,
quality, availability, terms of payment and delivery time.

21
CONFIDENTIAL

Contractor and its subcontractors shall call for bids from Equatoguinean
and foreign businesses for supply, construction or services contracts the
value of which exceeds five hundred thousand ($500,000) Dollars, it being
understood that Contractor shall not unduly break down said contracts
into component parts. The selection of subcontractors and negotiation of
terms and conditions shall be the exclusive responsibility of the
Contractor.

A copy of each such contract or other Third Party arrangement referred to
in the preceding paragraph and pertaining to Petroleum Operations shall
be furnished to the Ministry upon execution thereof.

Section 6.9 Contractor will submit to the Ministry jointly with the
Annual Work Program a list of the types of contracts or agreements for
services that Contractor plans to enter into during that year in respect of
Petroleum Operations.

Section 6.10 From the commencement of the Petroleum
Operations, Contractor shall ensure priority employment for adequately
qualified Equatoguinean personnel and, as provided for in Section 6.11
below, shall train or contribute in the training of such personnel to enable
them to qualify for any position in the Petroleum Operations. Expatriate
personnel may only be employed if the Contractor and its subcontractors
have exhausted the possibilities of recruiting adequately qualified
Equatoguinean personnel in the required specialties.

For that purpose Contractor shall establish at the end of each Calendar
Year in agreement with the Ministry a plan for recruiting adequately
qualified Equatoguinean personnel and a plan for training and improving
the skills of such personnel in order to achieve progressively greater
participation of such Equatoguinean personnel in the Petroleum
Operations, and corresponding costs incurred by Contractor shall be
considered Petroleum Operations Costs.

Section 6.11 Contractor shall likewise contribute to training and
improving the professional skills of Equatoguineans who are not
employees of Contractor.

For that purpose, as from the Effective Date of this Contract and during
the term of the exploration phase Contractor shall make available to the
Ministry an annual sum of Two Hundred Thousand ($200,000) Dollars per
Calendar Year.

From the date of approval of the first Development and Production Plan

said amount shall be increased to Three Hundred Thousand ($300,000)
Dollars per Calendar Year.

22
CONFIDENTIAL

The above costs will be recoverable as Petroleum Operations Costs and
shall be prorated over the first and last Contract Year.

Section 6.12 Petroleum Operations shall be subject to monitoring
by the Ministry. The duly commissioned representatives of the Ministry
shall have the right, inter alia, to monitor Petroleum Operations and at
reasonable intervals to inspect the facilities, equipment and material
relating to Petroleum Operations, provided that such inspection shall not
unduly delay or impede said Operations. The reasonable costs incurred
in such monitoring and inspections, inside and outside Equatorial Guinea,
will be charged to the Contractor, and are recoverable as Petroleum
Operations Costs. The representatives of the Ministry inspecting and
monitoring the aforementioned Operations shall conform to the safety
standards required by generally accepted international petroleum industry
practice.

For the purposes of permitting the exercise of the above-mentioned rights
Contractor shall provide the representatives of the Ministry with all
reasonable assistance regarding transportation and accommodation,
supervision fees and transportation and accommodation costs directly
related to the technical inspection, monitoring and audit, which shall be
bore by Contractor. These costs are recoverable as Petroleum
Operations Costs.

Section 6.13 Contractor shall inform the Ministry at regular
intervals of the performance of Petroleum Operations and of any
accidents that may have occurred during such operations.

Section 6.14 Contractor shall forthwith notify the Ministry of any
discovery of mineral substances made during the performance of
Petroleum Operations.

Section 6.15 Contractor shall not produce energy for its own use
unless national production is insufficient for the demands of Contractor.
In such event, the energy produced may not be sold to Third Parties.
However, Contractor may utilize Crude Oil and/or Natural Gas in the
necessary amounts for the production of power for use in its offshore
facilities.

Section 6.16 Contractor shall carry out Petroleum Operations
diligently and according to the generally accepted standards of the
international petroleum industry designed to allow the production of
Hydrocarbons at the rate established pursuant to Section 6.4. Contractor
shall ensure that all equipment, plant and installations used by Contractor
conform to generally accepted engineering standards and that they are
well constructed and maintained.

23

iA

CONFIDENTIAL

Section 6.17 Contractor will take, in particular, all necessary steps
in accordance with generally accepted international petroleum industry
practice, to:

(a) prevent spills or releases in any other manner of any Crude Oil or
Natural Gas discovered or produced within the Contract Area,
subject to the provisions of Section 6.18;

(b) avoid causing damage to overlying, subordinate, adjacent and/or
underlying formations trapping Crude Oil or Natural Gas reserves;

(c) prevent the unintentional ingress of water via Wells into strata
containing Crude Oil or Natural Gas reservoirs;

(d) avoid causing damage to overlying, subordinate, adjacent and/or
underlying aquifers;

(e) ensure that Petroleum Operations are carried out as agreed in this
Contract and in accordance with the applicable laws and
regulations of the Republic of Equatorial Guinea;

(f) undertake necessary precautions for the protection of shipping and
fishing and to avoid contamination of the sea and rivers; and

(g) drill and exploit each Field in such manner as to protect the
interests of the Republic of Equatorial Guinea in accordance with
the provisions of this Contract.

Section 6.18 Such Natural Gas as the Contractor does not sell or
use in its own operations within the Contract Area will be re-injected into
the structure of the subsoil, and all costs of such re-injection shall be
recoverable as Petroleum Operations Costs. Notwithstanding the
foregoing, the Ministry may authorize the combustion of Natural Gas for
short periods of time during production tests as well as in cases where the
combustion of relatively small amounts of Natural Gas may be necessary
for the production of Crude Oil in accordance with generally accepted
international petroleum industry practice or when technical circumstances
at a given time require the combustion of Natural Gas for the rational
exploitation of the Field or in the event of an emergency. All said Natural
Gas not used in Petroleum Operations by Contractor or sold, and which
would otherwise be flared will be the property of the State.

Section 6.19 If the Ministry should determine that any works or
installations built by Contractor or any activity undertaken by the latter
threatens the safety of Persons or Third Party property or causes pollution
or harm to marine life to an unacceptable level in accordance with
generally accepted international petroleum industry practice the Ministry
shall advise the Contractor immediately, and will require the Contractor to

Wd

CONFIDENTIAL

take appropriate mitigating measures consistent with generally accepted
international petroleum industry practice to repair any damage to the
environment within a reasonable length of time. Likewise, if the Ministry
judges it necessary, it will demand that Contractor suspends totally or
partially the Petroleum Operations affected by the incident until Contractor
has taken the said mitigating measures or repaired any damage.

Section 6.20 Contractor shall conform to the practices generally
accepted in the international petroleum industry in the design and drilling
of Wells including, but not limited to, their casing, cementation and drilling
programs.

Section 6.21 Each Well will be identified by a name or number
indicated on the maps, plans and other similar records which Contractor
will be obliged to maintain. Any change in the number or name of a Well
will be notified immediately to the Ministry.

Section 6.22 Except as set out in this Section 6.22, no Well will be
drilled to an objective which is outside the vertical projection of the
boundaries of the Contract Area. Controlled directional Wells drilled within
the Contract Area from adjacent terrain not covered by this Contract will
be considered for all purposes of this Contract as wells drilled from
territory included in the Contract Area. In such circumstances, for the
purposes of this Contract, the production of Crude Oil and Natural Gas
obtained from the Contract Area by means of a controlled directionally
drilled Well on adjacent terrain or the drilling or redrilling of such a
controlled directionally drilled Well shall constitute production, drilling or
workover operations (whichever may be the case) carried out within the
Contract Area. Nothing in this paragraph has the intention or should be
interpreted as if the Ministry grants Contractor any right of lease, license,
servitude or any other right that Contractor should obtain legally according
to the Hydrocarbons Law from the Ministry or Third Parties.

Section 6.23 Contractor will notify the Ministry in writing seven (7)
days in advance of the commencement of any drilling of any Well set out
in an approved Annual Work Program and corresponding Annual Budget
or before the resumption of works on any Well whose works have been
suspended for more than six (6) months.

Section 6.24 Plan of abandonment:

(a) Subject to Section 5.14, before abandoning a portion of the
Contract Area that includes a Discovery, Contractor shall notify the
Ministry ninety (90) days in advance of the proposed
abandonment. Upon receipt of said notice the Ministry will make an
election whether to take charge of the Discovery proposed to be
abandoned by the Contractor. If the Ministry does not
communicate in writing its wish to take charge of operations within

25
CONFIDENTIAL

ninety (90) days, the proposed abandonment of the Discovery by
Contractor shall be deemed approved.

(b) On the abandonment of a Field in production Contractor will
likewise notify the Ministry at least one (1) year in advance of the
proposed date of abandonment including with the notification the
abandonment program and the corresponding budget. The
estimated costs related to such abandonment shall be duly allowed
for and deemed Petroleum Operations Costs.

(c) With a view to implementing the abandonment plan of a Field as
prescribed herein, Contractor is authorized starting six (6) years
prior to the estimated commencement of abandonment works or
when 50% or more of the recoverable Hydrocarbons from a
Development and Production Area have been produced:

(i) to estimaie the costs of such abandonment,

(ii) to include such estimated costs in each pertinent Annual
Budget,

(iii) to obtain the funds for such costs, which funds will be
deposited in an escrow account ("Abandonment Reserve”),
and

(iv) to begin recovering such estimated abandonment costs as
Petroleum Operations Costs in accordance with Section 7.2.

The escrow account shall be established to that effect in a bank
acceptable to the Parties.

Section 6.25 In order to carry out Petroleum Operations, the
Contractor shall have the right to:

(a) occupy the necessary land for the performance of Petroleum
Operations and associated activities as set out in paragraphs (b)
and (c) below including lodging for personnel assigned to the
operation;

(b) undertake or effect the undertaking of any infrastructure work
necessary in normal technical and economic conditions for the
carrying out of Petroleum Operations and associated activities
such as transport, storage of equipment and materials, drilling
products and tailings, establishment of telecommunications
equipment and communication lines necessary for the conduct of
Petroleum Operations in installations located both off-shore and on
land;

" wy

CONFIDENTIAL

(c) undertake or effect the undertaking of works necessary for the
supply of water to personnel and installation works in accordance
with water supply regulations; and

(d) extract and use or effect the extraction and utilization of resources
(other than Hydrocarbons) from the sub-soil necessary for the
activities stipulated in paragraphs (a), (b) and (c) above mentioned
in accordance with relevant regulations.

Section 6.26 Occupation of land as mentioned in Section 6.27
above shall become effective after the Ministry approves the request
submitted by Contractor indicating and detailing the location of said land
as well as how it plans to use it, taking the following into consideration:

(a) _ if the land belongs to the State, the latter shall grant it to the
Contractor for occupation and to build its fixed or temporary
facilities during the term of the Contract. In this case the Contractor
shall be exempt from paying any dues or consideration;

(b) if the land is private property by traditional or local right according
to the Property Registry, the State shall proceed with the prior
publication of a decree of compulsory expropriation followed by a
valuation on a fair and reasonable basis of the land concerned by
an expert valuator. In such case Contractor shall compensate the
expropriated property owner in accordance with such valuation if
the State had not done so and such amounts shall be considered
recoverable Petroleum Operations Costs;

(c) when private property occupation is merely temporary, transitory or
for right of way the Contractor shall reach an agreement with the
property owner, and the property owner shall reach an agreement
with any occupant with regard to the rental to be paid, and the
resulting amounts will be deemed recoverable Petroleum
Operations Costs;

(d) __ if the occupation of private property is permanent, matters related
to its acquisition shall also be agreed between the owner and
Contractor;

(e) _ if no agreement is reached between Contractor and the property
owner or occupant regarding the transfer of the temporary,
transitory or servitude occupation mentioned above, the Ministry
shall act as a mediator between them and in the event that such
mediation does not produce a resolution of the case the dispute
shall be resolved by the Ordinary Courts; and

(f) The relinquishment of the Contract Area, in whole or in part, will not
apply to the Contractor's rights under Section 6.27 to carry out
CONFIDENTIAL

building works and construction of installations, provided that such
works and installations are directly related to other activities of the
Contractor in the rest of the Contract Area, as applicable, and
covered by other production sharing contracts.

Section 6.27 There will be no restrictions on the entry, residence,
free circulation, employment and repatriation of the personnel, families
and goods of employees of the Contractor and of its subcontractors
provided that Contractor and its subcontractors comply with the law and
employment legislation as well as social legislation in force in the
Republic of Equatorial Guinea as applied in the industrial sector. The
State agrees that the personnel of the Contractor or the Technical
Operator appointed by the Contractor or by any agent or subcontractor
thereof shall be granted such entry, work permits, residence permits or
other authorizations or the like as may be required from time to time by
the laws of Equatorial Guinea.

Section 6.28 The Ministry will facilitate obtaining for the Contractor
and his subcontractors all administrative authorizations as necessary to
execute the Petroleum Operations.

SECTION VII

ROYALTIES, RECOVERY OF PETROLEUM OPERATIONS COSTS,
AND DISTRIBUTION OF PRODUCTION

Section 7.1 Royalties shall be payable to the State according to
the daily Total Available Production. The procedure for payment shall be
agreed at the time of approval of the first development and production
plan in the Contract Area. The calculation shall be according to the
following table applicable for each tranche.

Daily Total
Available Production
(Barrels per day) Royalty (%)
From 0 to 10,000 10%
From 10,001 to 25,000 11%
From 25,001 to 50,000 13%
From 50,001 to 100,000 15%
More than 100,000 16%
Section 7.2 After deducting Royalties, Contractor will be entitled

to up to seventy percent (70%) of the Total Available Production
remaining in any Calendar Year for recovery of its Petroleum Operations
Costs, (hereafter referred to as “Cost Recovery Oil”).

The value of the portion of Total Available Production assigned to
Contractor's Petroleum Operations Costs recovery as defined in the

28
CONFIDENTIAL

paragraph above will be determined according to the provisions of Section
x.

If during any Calendar Year the Petroleum Operations Costs not yet
recovered by the Contractor as called for in this Section exceed the value
of the maximum amount of available Cost Recovery Oil, the portion of
Petroleum Operations Costs not recovered in the said Year will be carried
forward to the following Calendar Year for recovery purposes.

Section 7.3 The quantity of Total Available Production remaining
every Year after the deduction of Royalty, and after the deduction of the
Cost Recovery Oil assigned to the Recovery of Petroleum Operation
Costs pursuant to Article 7.2 will hereafter be referred to as “Net Crude
Oil’, which will be shared between the State and Contractor as set out in
the following table:

Accumulated Participation Participation

Total Available of of

Production the State Contractor

(In millions

of Barrels)

Up to 25 0% 90%

From 25 to 50 20% 80%

From 50 to 100 25% 75%

From 100 to 150 30% 70%

From 150 to 200 40% 60%

From 200 to 300 50% 50%

From 300 60% 40%
Section 7.4 The State’s share of Total Available Production, to

which it is entitled to pursuant to Sections 7.1 and 7.3 shall be delivered
to and accepted by GEPetrol at the Delivery Point, freeing Contractor
from all responsibility regarding such Crude Oil. However, Contractor,
should the State so require it, shall be obligated to purchase all or part of
the State’s share of Total Available Production , subject to the provisions
of Section 7.8, and subject to any mutually agreed to terms and conditions
of the purchase.

Section 7.5 The Ministry shall be entitled to compare the price
obtained by the Contractor for each of its shipments with similar market
quotations as of the date of sale of such shipment. In the event that it is
shown that the price obtained by the Contractor differs substantially from
the quotations in similar markets, the Ministry shall have the right to
evaluate the Contractor's marketing operations and, if necessary, cancel
any marketing agreement between the State and Contractor.

23

ft
x
CONFIDENTIAL

Section 7.6 With the exception of the provisions in Section XII
Contractor will have the right to take, receive and freely export its share of
Net Crude Oil and Cost Recovery Oil.

Section 7.7 The title of Contractor's portion of Net Crude Oil

according to Section 7.3 as well as that of the portion of Cost Recovery

Oil exported and sold for

he recovery of Petroleum Operations Costs in

accordance with Section 7.2 will pass to Contractor at the Delivery Point.

Section 7.8
share of Total Available

Contractor, the Ministry wi

lf, pursuant to Section 7.4, the State wishes to sell its

Production from the Contract Area to the
be required to advise Contractor in writing at

least ninety (90) days before the Contractor's next scheduled shipment,
and the Parties shall come to a mutual agreement as to the terms and
conditions of this purchase. In the case that ninety (90) days advanced
notice was not given, or the Parties do not reach an agreement as to the
terms and conditions of the purchase, Contractor shall not be obligated to
purchase the said Crude Oil.

SECTION VIII
GEPETROL PARTICIPATION

Section 8.1 The entities that constitute the Contractor shall assign
proportionally to GEPetrol and GEPetrol shall accept a participation
immediately after and with effect on the Effective Date. This assignment
shall be for a total participating interest of thirty percent (30%) in this
Contract and the JOA and shall be in the form of the attached Annex “E”.
Concurrently with such assignment GEPetrol shall become one of the
entities comprising Contractor under this Contract and a Party to the JOA.
GEPetrol shall be represented in the operating committee under the JOA,
and shall have voting rights as provided under the JOA. The JOA will
include among other provisions the following principles:

(a) | GEPetrol shall be appointed the Administrative Operator, whose
functions will be specified in the JOA, and Noble shall be appointed
the Technical Operator, which will be responsible for the conduct of
Petroleum Operations on behalf of the entities comprising
Contractor;

(b) Of GEPetrol’s participating interest ten percent (10%) will be
carried by the entities comprising Contractor (excluding GEPetrol)
and will be subject to all Contractor's liabilities and obligations
(‘GEPetrol’s Carried Participation’);

(c) | Subject to Section 8.1(f) the costs attributable to GEPetrol’s
Carried Participation shall be paid by the entities comprising the

30
CONFIDENTIAL

(f)

Contractor (excluding GEPetrol) in proportion to their respective
participating interests;

The portion of such expenses designated as Development and
Production Costs as defined in Annex “C” shall bear cumulative
interest at LIBOR plus two percent (2%) per annum as from the
date on which such costs were incurred if not recovered in the
Calendar Year incurred. All expenses other than Development and
Production Costs shall not bear interest. Any costs, including
interest, funded by a Party in respect of GEPetrol’s Carried
Participation that are either not recoverable under the Contract or
disallowed under the Contract for cost recovery purposes shall
nonetheless be reimbursed by GEPetrol from the Hydrocarbons
attributable to GEPetrol; provided that said costs are approved
under the JOA;

Subject to Section 8.1(f) the entities comprising Contractor that pay
the costs attributable to GEPetrol’s Carried Participation shall have
the right to recover said costs and interest from one hundred
percent (100%) of the Hydrocarbons aitributable to GEPetrol's
Carried Participation share in the Cost Recovery Oil;

GEPetro! shall have the right, but not the obligation exercisable by
notice to the other entities comprising Contractor for thirty (30)
days after the Contractor's first declaration that a Discovery is a
Commercial Field to convert GEPetrol’s Carried Participation to a
ten percent (10%) cost bearing interest in all Petroleum
Operations. Should GEPetrol exercise such right , then, in this
case, GEPetrol shall be responsible to pay its full cost bearing
interest share of all further costs in accordance with the provisions
of the JOA, and the entities comprising Contractor that paid
GEPetrol’s Carried Participation shall be reimbursed all costs
incurred with respect to GEPetrol's Carried Participation, plus
applicable interest, out of seventy percent (70%) of the
Hydrocarbons attributable to GEPetrol’s Carried Participation share
in the Cost Recovery Oil, once GEPetrol has fully recovered the
Petroleum Operations Costs that were attributable to GEPetrol’s
converted participation and that were actually incurred for
Development Operations.

SECTION IX

TAXATION

Section 9.1 Subject to the other provisions of this Contract, the
Contractor, its subcontractors and its personnel shall be subject to the tax
laws and regulations in force in the Republic of Equatorial Guinea as well
CONFIDENTIAL

as the UDEAC (Central African Economic and Monetary Union) fiscal and
customs laws applicable in Equatorial Guinea.

Section 9.2 Unless otherwise agreed by the Parties the
provisions of Section XVI shall apply to Income Tax, Royalty payments
and all other obligations established in this Contract.

SECTION X
VALUATION OF CRUDE OIL

Section 10.1 The unit selling price of Crude Oil to be considered
under this Contract shall be the FOB Market Price at the Delivery Point
within the Republic of Equatorial Guinea, expressed in Dollars per Barrel
as calculated in Section 10.2.

A Market Price shall be established for each type of Crude Oil or Crude
Oil blend.

Section 10.2 The Market Price applicable to all liftings of Crude Oil
during a Quarter shall be calculated at the end of that Quarter and shall
be equal to the weighted average of prices obtained by Contractor for
Crude Oil sold to Third Parties on an arm's length basis during that
Quarter, further adjusted as necessary to reflect differentials in quantity,
quality, gravity, delivery conditions and terms of payment, provided that
the quantities sold to Third Parties during that Quarter constitute at least
thirty per cent (30%) of the total quantities of Crude Oil produced and
saved from all the Fields under this Contract and sold during said Quarter.

Section 10.3 In the event that such sales to Third Parties are not
made during the Quarter in question or represent less than thirty per cent
(30%) of the total quantities of Crude Oil produced and saved from all the
Fields under this Contract and sold during said Quarter, the Market Price
shall be equal to the weighted average of the prices obtained by
Contractor for the quantities of Crude Oil sold to Third Parties on an arms
length basis (as established in Section 10.2) and the average of Dated
Brent quotations as published in Platts Crude Oil Market Wire (“Platts”)
during the Quarter in question adjusting the differentials with the quality,
gravity, transportation and payment terms for one or several types of
Crude Oil produced in West Africa and to be mutually agreed in respect of
the quantities of Crude Oil not sold to Third Parties.

(a) _ If Platts ceases to be published or the price of Crude Oil used to
calculate the purchase price ceases to be quoted in Platts, then the
Market Price shall be calculated using the price or prices quoted in
such other publication as the Ministry and Contractor agree until

32
CONFIDENTIAL

Platts or the Crude Oil has again been published or quoted, as the
case may be.

(b) If the Crude Oil used to calculate the Market Price ceases to be
traded, The Ministry and the Contractor shall agree on the Crude
Oil which most closely approximates to the Crude Oil which has
ceased trading for the purposes of calculating the Market Price.

(c) If the Ministry and Contractor cannot agree on any matter in this
Section within fourteen (14) days from the date either the Ministry
or Contractor notify the other that a dispute exists with respect to
that matter, the dispute shall be referred to an expert for
determination under Section 10.5.

Section 10.4 The following transactions shall be excluded from the
calculation of the Market Price:

(a) sales in which the buyer is an Affiliated Company of the seller
(unless such sales are on an arm’s length basis), as well as sales
between entities constituting Contractor;

(b) sales between suppliers of Crude Oil and the national market;

(c) sales for other consideration than payment in freely convertible
currencies and sales wholly or partially made for reasons other
than the usual economic incentives involved in Crude Oil sales on
the international market (such as exchange contracts, sales from
government to government or to government agencies).

The evolution of the international market shall be taken into consideration
to establish the Market Price of Crude Oil.

Section 10.5 Contractor shall determine the Market Price in
accordance with this Section X and the calculation, basis of calculation
and the price determined shall be supplied to the Ministry.

In the event of a dispute among the Parties on any matter conceming the
Market Price of Crude Oil arrived at by Contractor, either Party may serve
on the other Party a dispute notice. Within seven (7) days of the sending
of a dispute notice the Ministry shall establish a committee of two persons
of which the Minister of Mines and Energy or his deputy will be President.
The other committee member will be a representative of the Contractor.
The committee must meet and make a decision resolving any dispute
under this Section X within thirty (30) days of the date of the dispute
notice. The committee’s decision must be unanimous.

In the event that, for any reason whatsoever, a unanimous decision has
not been made by the committee within the aforementioned thirty (30)

33
CONFIDENTIAL

days the dispute shall be determined by a world-wide recognized expert
appointed by the International Chamber of Commerce in accordance with
its Rules for Experts (ICC Expertise Rules). The determination of the
expert shall be final and binding on the Parties. The expert shall
determine the Market Price in accordance with the provisions of this
Section X within the first twenty (20) days from his appointment. The
costs of the expert shall be shared equally by the Parties.

Section 10.6 Pending the determination of the Market Price for a
Quarter, the Market Price provisionally applicable to a Quarter shall be the
Market Price of the preceding Quarter. Any necessary adjustment shall
be made no later than thirty (30) days after the determination of the
Market Price for the Quarter in question.

Section 10.7 The Ministry shall be entitled to track and verify the
price obtained by Contractor for each shipment of Crude Oil. In the event
that it should be shown that the price declared by the Contractor has been
determined to be materially less than the price effectively realized, the
Contractor will be required to compensate the State for the difference
between the realized price and the declared price for the affected
quantity .

SECTION XI
BONUSES AND SURFACE RENTALS

Section 11.1 Contractor shall pay to GEPeirol as the
representative of the State within thirty (30) days of being notified by the
State of the Effective Date the total signature bonus of Two Million Six
Hundred Thousand Dollars ($2,600,000).

Section 11.2 On the date Contractor first notifies the Ministry that a
Discovery is a Commercial Field in accordance with the provisions of
Section 5.3, Contractor shall pay the State the sum of One Million Dollars
($1,000,000).

Section 11.3 Contractor shall pay the State the following sums as
production bonuses:

(a) Two million Dollars ($2,000,000) after daily production from the
Contract Area first averages twenty thousand (20,000) barrels per
day for a period of sixty (60) consecutive days;

(b) Two million Dollars ($2,000,000) after daily production from the
Contract Area first averages thirty thousand (30,000) barrels per
day for a period of sixty (60) consecutive days;

34
CONFIDENTIAL

{c) Four million Dollars ($4,000,
Contract Area first averages

000) after daily production from the
sixty thousand (60,000) barrels per

day for a period of sixty (60) consecutive days.

(d) Ten million Dollars ($10,000,000) after daily production from the
Contract Area first averages a hundred thousand (100,000) barrels

per day for a period of sixty (6

(0) consecutive days.

Such payments shall be made within the first thirty (30) calendar days of

the corresponding period.

Section 11.4 Contractor shall

surface rentals:

pay the State the following annual

(a) | One Dollar ($1.00) per hectare of the Contract Area annually for

each Calendar Year or part
Period

thereof during the Initial Exploration

(b) One Dollar ($1.00) per hectare of the Contract Area annually for
each Calendar Year or part thereof during any Extension Period
to the Initial Exploration Period;

(c) One Dollar and fifty cents ($1.50) per hectare of the Development
and Production Area, annually, for each Calendar Year or part

thereof, during the term of the

Development and Production Area.

For the Year in which this Contract is signed the surface rental set forth in
paragraph (a) above shall be prorated from the Effective Date through
December 31st of said Year and shall be paid within thirty (30) days after

the Effective Date.

For succeeding Years the surface rentals set forth in paragraphs (a) and

(b) above shall be paid in advance
of each Calendar Year.

hirty (30) days before the beginning

For the Year in which any Development and Production Area is granted
the surface rental set forth in paragraph (c) shall be prorated from the

date in which said Production and

Development Area is granted up to

December 31st of said Year, and shall be paid within thirty (30) calendar

days after the grant of the Developm

ent and Production Area.

For succeeding Years the surface rental set forth in paragraph (c) shall be

paid in advance thirty (30) calenda
Calendar Year.

r days before the beginning of each

The basis of computation of said surface rentals shall be the surface of
the Contract Area and, where applicable, of the Development and

35
CONFIDENTIAL

Production Areas occupied by Contractor on the date of payment of said
surface rentals.

In the event of relinquishments made during a Calendar Year or in the
event of Force Majeure, Contractor shall have no right to be reimbursed
for the surface rentals already paid.

SECTION XII
OBLIGATION TO SUPPLY DOMESTIC MARKET WITH CRUDE OIL

Section 12.1 Contractor shall meet as a priority the needs of
domestic Crude Oil consumption in the Republic of Equatorial Guinea in
the event the State cannot meet such needs from the share of production
to which the State is entitled.

Section 12.2 For this purpose, and in accordance with the
provisions of Section 15 of the Hydrocarbons Law, if the State so requests
in writing, Contractor shall sell to the State at the Delivery Point a portion
of its Net Crude Oil for internal consumption in the country.

Section 12.3 The Ministry shall notify Contractor in writing no later
than the first day of October of each Calendar Year of the quantities of
Crude Oil which it desires to purchase under this Section for the
subsequent Calendar Year. Delivery shall be made as required to the
State or to the beneficiary designated by the State during said Calendar
Year according to procedures to be agreed by the Parties.

Section 12.4 The price of Crude Oil so sold by Contractor to the
State shall be the Market Price established in accordance with the
provisions of Section X of this Contract and it shall be payable within 30
days after delivery unless otherwise agreed between the Parties.

SECTION XiIll
NATURAL GAS
Section 13.1 Non-Associated Natural Gas
(a) In the event of a Non-Associated Natural Gas Discovery Contractor
shall diligently engage in discussions with the Ministry with a view
to determining whether the said Discovery could be commercially
viable and within ninety (90) days of the Discovery in question or

within any other period of time agreed by the Parties shall
determine whether the Discovery could be commercially viable.

. VW
CONFIDENTIAL

(d)

lf afier the discussions referred to above Contractor considers that
the Discovery of Non-Associated Natural Gas deserves to be
submitted to appraisal, the Contractor shall furnish the Ministry with
an appraisal work program in respect of said Discovery in
compliance with the provisions of Section V.

For the purposes of assessing the commercial viability of the Non-
Associated Natural Gas Discovery Contractor shall have the right,
if the Contractor so requests at least 60 days prior to the expiry of
the Initial Exploration Period, any Extension Period or other
extension set forth in Section II, to be granted an extension of the
exploration period with respect to the Appraisal Area related to said
Discovery for a term of four (4) years starting from the expiry of the
Initial Exploration Period or any Extension Period. Contractor may
apply to the Ministry for a further renewal, the granting of which
shall not be unreasonably withheld, of such exploration period for
an additional term of four (4) years at least 60 days prior to the
expiry of the previous four (4) year extension. In addition, the
Parties shall jointly assess the possible outlets for the Natural Gas
from the Discovery in question, both on the local market and for
export, together with the necessary means for its marketing and
they shall consider the possibility of a joint marketing of their
shares of production in the event the Non-Associated Natural Gas
Discovery would not otherwise be commercially exploitable.

Following completion of appraisal work, in the event the Parties
should jointly decide that the exploitation of that Discovery is
justified to supply the local market or in the event Contractor should
undertake to develop and produce that Natural Gas for export,
Contractor shall submit to the Ministry prior to the expiry of either of
the aforementioned four (4) year periods a development and
production plan in accordance with the provisions of Section 5.5,
provided that the Contractor has entered into a contract for the sale
of such Natural Gas.

Contractor shall then proceed with the development and production
of such Natural Gas in accordance with the development and
production plan submitted and approved by the Ministry, in
compliance with the provisions of Section 5.5.

ff Contractor considers that the Non-Associated Natural Gas
Discovery does not warrant appraisal the Ministry may with ninety
(90) days’ prior notice require Contractor to relinquish its rights
over the Appraisal Area encompassing said Discovery.

In the same manner, if Contractor after completion of the appraisal
work considers that the Non-Associated Natural Gas Discovery is
not commercial the Ministry may with ninety (90) days’ advance

37
CONFIDENTIAL

notice require Contractor to relinquish its rights over the Appraisal
Area related to said Discovery.

In both cases Contractor shall forfeit its rights to all Hydrocarbons
which could be produced from said Non-Associated Natural Gas
Discovery and the State may then carry out, or cause to be carried
out, all the appraisal, development, production, treatment,
transportation and marketing work relating to that Discovery,
without compensation to the Contractor provided, however, that
said work shall not prejudice the performance of Petroleum
Operations by Contractor.

Notwithstanding the above, the Contractor shall retain its rights to
the area that encompasses said Discovery for a time not to exceed
the total of the exploration periods and the corresponding
extensions under Sections II and XIII.

Section 13.2 Associated Natural Gas

(a)

In the event that a Discovery of Crude Oil is declared to be a
Commercial Field, Contractor shall state in the report referred to in
Section 5.3 whether it considers that the production of Associated
Natural Gas is likely to exceed the quantities necessary for the
requirements of the Petroleum Operations relating to the
production of Crude Oil (including re-injection operations) and
whether it considers that such excess is capable of being produced
in commercial quantities. In the event Contractor has informed the
Ministry of such an excess the Parties shall jointly assess the
possible outlets for that excess of Associated Natural Gas, both on
the local market and for export (including the possibility of joint
marketing of their shares of production of that excess of Associated
Natural Gas in the event such excess would not otherwise be
commercially exploitable), together with the means necessary for
its marketing.

In the event the Parties should decide that the development of the
excess of Natural Gas is justified or in the event Contractor should
wish to develop and produce that excess, Contractor shall indicate
in the development and production plan referred to in Section 5.5
the additional facilities necessary for the development and
exploitation of that excess and its estimate of the costs related
thereto.

Contractor shall then proceed with the development and
exploitation of that excess in accordance with the development and
production plan submitted and approved by the Ministry pursuant
to the provisions of Section 5.5.

38

CONFIDENTIAL

(c)

A similar procedure shall be applicable if the sale or marketing of
Associated Natural Gas is decided during the exploitation of a
Field.

In the event Contractor does not consider the exploitation of the
excess of Associated Natural Gas as justified and if the State at
any time wishes to utilize it, the Ministry shall notify Contractor
thereof, in which event:

(i) Contractor shall put at the disposal of the State free of
charge at the Crude Oil and Associated Natural Gas
separation facilities all or part of such excess that the State
wishes to lift;

(ii) The State shall be responsible for the gathering, treatment,
compression and transportation of that excess of gas at the
separation facilities, and shall bear any additional costs and
responsibilities related thereto;

(iii) the construction of the facilities necessary for the operations
referred to in paragraph (ji) above, together with the
recovery of that excess by the State, shall be carried out in
accordance with generally accepted international petroleum
industry practice.

Under no circumstances may the operations carried out by the
State in relation to such Associated Natural Gas interfere with
Petroleum Operations of Contractor.

Any excess Associated Natural Gas not utilized according to
Sections 13.2(a) and 13.2(b) shall be reinjected by Contractor in
accordance with Section 6.18. Contractor will have the right to flare
said Associated Natural Gas in accordance with generally
accepted international petroleum industry practice, provided that
Contractor furnishes the Ministry with a report demonstrating that
such Associated Natural Gas cannot be economically re-injected
nor utilized to enhance recovery of Crude Oil in accordance with
Section 6.16. Flaring is subject to the Ministry approval which shall
not be unreasonably withheld. Contractor shall be allowed,
however, to flare Associated Natural Gas without the approval of
the Ministry in the event of an emergency, provided that every
effort is made to diminish and extinguish such flaring of Natural
Gas as soon as possible.

Section 13.3 Provisions common to Associated and Non-

Associated Natural Gas

V4
CONFIDENTIAL

(b)

(c)

(d)

(e)

(f)

Contractor will also be entitled to dispose of its share of the
production of Natural Gas according to the provisions of this
Contract. Contractor shall also have the right to separate liquids
from all Natural Gas produced and to transport, stock and sell in
the local market or export market its portion of Hydrocarbon liquids
separated from Natural Gas under the provisions of Section VII.

For the purposes of this Contract, the Natural Gas Market Price
expressed in Dollars per million BTU shall be equal to:

(i) with respect to Natural Gas export sales to Third Parties the
price realized from purchasers;

(ii) with respect to sales of Natural Gas as a fuel in the local
market such price as the Ministry (or the national entity that
the State will set up for the distribution of Natural Gas in the
local market) and Contractor mutually agree upon.

For the purposes of Sections 7.3 and 11.3, the quantities of
available Natural Gas after deduction of the quantities used for the
requirements of the Petroleum Operations, reinjected or flared,
shall be expressed in a number of Barrels of Crude Oil on a BTU
equivalent energy content basis adjusted for a commercially
appropriate factor relating the price of Natural Gas with the price of
Crude Oil in terms of the provisions of Section 10.3, to be carried
out on a monthly basis, unless otherwise agreed upon by the
Parties.

The provisions of Section 7.2 in respect of cost recovery shall
apply Mutatis Mutandis to the Production of Natural Gas, provided
that any Petroleum Operations Costs shall be recoverable against
both Cost Recovery Oil and Cost Recovery Gas. The same rules
shall apply to the recovery of Petroleum Operations Costs in
respect of Crude Oil.

The quantity of Natural Gas produced and saved from the Contract
Area which remains after Contractor has taken the portion for the
recovery of Petroleum Operations Costs pursuant to Section
13.3(d) above shall be referred to as Net Natural Gas.

The Parties hereby agree that in the case of Natural Gas
production separate arrangements and agreements shall be
reached between the Parties with respect to sales and marketing,
and during the intermediate period during which such
arrangements and agreements have not yet been finalized, the
Operator shall carry out sales and marketing on behalf of the
Parties.

40
CONFIDENTIAL

(g)

Notwithstanding other provisions of this Section XIll, in the event of
a Discovery of Natural Gas Contractor and the Ministry shall use all
reasonable endeavors to conclude terms applicable to this
Contract for the development of the Natural Gas Discovery
including percentages for Royalties, cost recovery, and
participation in the profits, that enable Contractor to develop the
Natural Gas Discovery in a commercially reasonable manner. In
addition Contractor and the Ministry shall use all reasonable
endeavors to conclude long term agreements with Third Parties for
the sale and transport of Natural Gas on reasonable commercial
terms.

SECTION XIV

CUSTOMS REGULATIONS AND IMPORT AND EXPORT DOCUMENTS

Section 14.1 In accordance with the stipulations of Section XVII
and XVIII of the Hydrocarbons Law Contractor shall have the right to
import into the Republic of Equatorial Guinea all the goods, materials,
machinery, equipment and consumer goods directly necessary to properly
carry out Petroleum Operations in its own name or in the name of its sub-
contractors.

For the purpose of this Contract Contractor will benefit from the following
advantages:

(a)

{b)

under the conditions stipulated in the Customs Code the
importation in compliance with the regulations of Temporary
Admission (AT) or Temporary Imports (IT), either normal or special,
whichever is the case for the same Contractor, for Third Parties
acting on its behalf and for its sub-contractors, of all materials,
products, machinery, equipment and tools necessary for Petroleum
Operations which are not State property, on condition that these
goods are exclusively destined and effectively devoted to
Petroleum Operations and destined to be re-exported at the end of
their use;

admission with exemption from any tax or duty of all materials,
products, machinery, equipment and tools destined exclusively and
effectively devoted to Hydrocarbon prospecting and exploration in
the specified area and listed in Annex 2 of Act Number 13/65-
UDEAC-35 dated December 14", 1965, as amended.

This exemption applies to imports directly made by Contractor, by

Third Parties acting on its behalf and by its sub-contractors on
condition that a certificate of end use is issued;

41

Vy
CONFIDENTIAL

(c) Under the same aforementioned conditions, the Contractor will be
allowed to import at a reduced duty rate of five per cent (5%) of
the taxes and / or import duties, materials, products, machinery,
tools and equipment which, not falling under the category of any
goods specified under paragraphs (a) and (b) above, are
necessary and required for production, storage, treatment,
transport and shipment of Hydrocarbons from the Contract Area.

The reduced duty rate is granted by the Ministry of Economy and
Finance at the request of the Contractor:

(i) on submission of a general import schedule;

(ii) or after a particular application for a reduced rate import,
made by the Contractor fifteen (15) days before the arrival of
the goods.

These requests or applications should specify:

(i) The commercial nature of the goods and the customs
consignment in which they are classified;

(ii) The value of the goods in FOB and CIF;

(d) Goods and household items for personal and domestic use
imported by Contractor's foreign personnel devoted to activities
concerning Petroleum Operations upon their relocation will be
admitted duty-free according to the conditions established in the
Customs Code and in particular Articles 17 to 20 of Act 13/65-

i UDEAC-35, dated December 14, 1965, as amended.

Section 14.2 Contractor, its sub-contractors and Third Parties
importing on its behalf will not proceed with imports unnecessary to the
implementation of Petroleum Operations unless such goods are not
available in Equatorial Guinea under similar conditions of price, quality
and delivery time.

Section 14.3 Other goods not mentioned under the above
stipulations are subject to taxes and / or import duties, as provided by the
Customs Authorities according to general law.

Section 14.4 In compliance with the customs obligations as set out
in this Contract and regulations currently in force Contractor, its sub-
contractors and Third Parties acting on its behalf may re-export, free of
taxes and/or import duties, goods imported within the framework of the
Contract when they are no longer necessary for Petroleum Operations.

42
CONFIDENTIAL

Section 14.5 All imports, exports and re-exports carried out in
terms of the Contract shall be subject to the formalities required by the
Customs Authorities.

Section 14.6 Contractor is with respect to the Customs Authorities
jointly and severally responsible with its subcontractors, importers and
Third Parties acting on its behalf for any infraction detected in the use and
enjoyment by them of the advantages set out in this Section. Fines,
penalties and payments of any nature incurred by any guilty party shall
not constitute Petroleum Operations Costs.

Section 14.7 Apart from taxes and/or import duties, as provided for
in this Section XIV, Contractor, its sub-contractors and Third Parties
importing on Contractor's behalf will not be subject to any other payment
in this respect.

Section 14.8 Subject to the provisions of Section XII Contractor, its
clients and transporters will have the right to export freely the quantities of
Cost Recovery Oil and Net Crude Oi! belonging to Contractor from the
Delivery Point selected for this purpose, at any time, free of taxes and / or
duties.

SECTION XV
FOREIGN EXCHANGE

Section 15.1 Contractor and its subcontractors shall be subject to
complying with applicable exchange control legislation and regulations in
effect in the Republic of Equatorial Guinea. Contractor and its
subcontractors shall benefit during the term of this Contract from the
following rights regarding Petroleum Operations as long as they shall
have met their respective payments and tax obligations under this
Contract and under the applicable laws of Equatorial Guinea:

(a) to retain or dispose of any proceeds outside Equatorial Guinea
including any proceeds from the sale of their Hydrocarbon
production share;

(b) to pay foreign subcontractors and expatriate employees of the
Contractor outside Equatorial Guinea after deduction of the
relevant taxes according to the current tax laws of the Republic of
Equatorial Guinea.

To that end Contractor may open and use freely bank accounts in
United States Dollars or in other currencies in banks of its choice in
Equatorial Guinea and abroad and exchange currencies at normal
commercial rates.

43
CONFIDENTIAL

(c)

(f)

Notwithstanding the above the Contractor will keep in national
banking institutions while the Contract is in force a reasonable
balance not less than three hundred percent (300%) of the
Contractors budgeted general and administrative expenses
required for timely payments in local currency during the then
current month with the aim of being able to cover without delay any
urgent eventualities, such as tax liabilities and other contractual
obligations. This amount shall be reviewed annually by the Parties
and adjusted as agreed;

to transfer such funds as Contractors or subcontractors shall have
imported into Equatorial Guinea or earned from Petroleum
Operations or from the proceeds of the sale or lease of goods or
performance of services under this Contract;

the right to obtain abroad under their sole responsibility the loans
required for the performance of their activities under this Contract
in Equatorial Guinea;

the right to collect and maintain abroad all the funds acquired or
borrowed abroad, and to freely dispose thereof, limited to the
amounts that exceed the requirements of funds for their operations
in Equatorial Guinea;

free movement of funds owned by them according to laws and
regulations applicable and in effect in Equatorial Guinea and the
Sub-Region.

Section 15.2 Contractor and its subcontractors shall submit to the
Ministry of Economy and Finance within forty-five (45) days of the end of
each Quarter, a report with details of any foreign exchange transactions
made under this Contract during the preceding Quarter including any
transactions directly related to Petroleum Operations on accounts opened
abroad and made in accordance with the provisions of Section 15.1.

Section 15.3 Contractor's expatriate employees shall have the
right in accordance with the regulations then in effect in the Republic of
Equatorial Guinea to freely exchange and to freely transfer to their country
of origin any savings arising from their salaries as well as any retirement
and personal benefits paid by or for said employees provided they have
met their tax obligations in the Republic of Equatorial Guinea.

44
CONFIDENTIAL

SECTION XVI
BOOKS, ACCOUNTS, AUDITS AND PAYMENTS

Section 16.1 Contractor shall maintain in its offices in Equatorial
Guinea the original records and books in accordance with any regulations
in force and the Accounting Procedure attached hereto as Annex C.

Section 16.2 Records and books shall be maintained in the
Spanish and English languages and be denominated in Dollars. They
shall be supported by detailed documents demonstrating the expenses
and receipts of Contractor under this Contract.

Such records and books shall be used to determine Contractor's Gross
Income, Petroleum Operations Costs and net profits and to establish
Contractor's Income Tax obligations. They shall include Contractor's
accounts showing the sales of Hydrocarbons under this Contract.

For information purposes the profit and loss accounts and balance sheets
shall also be kept in Francs CFA.

Section 16.3 Within ninety (90) days after the end of a Calendar
Year Contractor shall submit to the Ministry detailed accounts showing the
Petroleum Operations Costs which Contractor has incurred during said
Calendar Year. Contractor may request the Ministry's approval for an
additional extension of ninety (90) days and such approval shall not be
unreasonably withheld. The accounts shall be certified by an independent
external auditor acceptable to the Parties.

Section 16.4 After notifying Contractor in writing the Ministry may
have examined and audited any records and books related to Petroleum
Operations by experts of its choice or by its own agents. The Ministry will
have a period of three (3) years from the date Contractor submits to the
Ministry such records and books to perform such examinations or audits
with respect to said Calendar Year and submit its objections to Contractor
for any contradictions or errors found during such examinations or audits.

Contractor shall provide any necessary assistance to the persons
designated by the Ministry for that purpose and facilitate their
performance of their duties within the national territory. The reasonable
expenses incurred in such examination or audit shall be charged to
Contractor and will be recoverable as Petroleum Operations Costs.

The expenses incurred for the audit and inspection of accounting books

and records outside the national territory will be borne by Contractor and
will not be recoverable nor deductible.

45
CONFIDENTIAL

Section 16.5 All payments between the Parties under this Contract
shall unless otherwise agreed be in Dollars. Except for the signature
bonus payable according to Section 11.1, when the receiving Party is the
State payments shall be made to the General Treasury of the State and
when the receiving Party is Contractor payments shall be made through a
bank designated by Contractor.

Section 16.6 Unless otherwise agreed any payment under this
Contract shall be made within thirty (30) days following the date on which
the obligation to make such payment occurs. In the event of delay in
payment the amount due shall bear interest compounded daily at the
LIBOR rate plus two (2) percent.

Section 16.7 In the case of disagreement between the Parties in
relation to the results of any audit an independent expert from an
internationally recognized organization will be appointed by mutual
agreement of the Parties to consider and resolve any such disagreement.
The expenses of such Expert shall be met by the Contractor and shall be
deemed Petroleum Operations Costs. If these proceedings fail to resolve
the disagreement then the case will be submitted to arbitration as outlined
in Section XXV.

SECTION XVII

TRANSFER, ASSIGNMENT, CHANGE IN CONTROL AND
OPERATORSHIP

Section 17.1 Each of the legal entities of which Contractor consists
will, subject to Section 1.1(c), have:

(a) the right to sell, assign, transfer, freely convey or dispose of in any
other way all or part of its rights and interests in the Contract to any
Affiliated Company, with the Ministry's prior written consent, which
shall not be unreasonably denied;

(b) _ the right to sell, assign, transfer, convey or dispose of in any other
way all or part of its rights and interests in the Contract to another
legal entity constituting the Contractor, with the Ministry's prior
written consent, which shall not be unreasonably denied;

e right to sell, assign, transfer, convey, or dispose of in any other
ay any or all of its rights and interests in the Coniract to other
parties who are not Affiliated Companies of Contractor or other
entities constituting Contractor subject to the prior written consent
of the Ministry, which will not be unreasonably denied, provided
that such prospective assignee:

46
CONFIDENTIAL

(i) has the technical and financial ability to meet its obligations
under the Contract;

(ii) in relation to the interest assigned, accepts and assumes all
of the terms and conditions of the Contract; and

(iii) is an entity with which the Ministry and each of the parties
comprising Contractor can legally do business.

Any profits derived by Contractor as a result of the transfer, sale,
assignment or disposition in any other way of any or all of its rights
and interest in the Contract shall be subject to the provisions of the
Tax Law and other applicable laws in effect.

Notwithstanding anything herein to the contrary, if the Ministry does
not notify its justifiable objection to a transfer within sixty (60) days
after receiving notification of the proposed assignment
accompanied by certified copy of the proposed deed of
assignment, said assignment will be deemed approved by the
Ministry upon the expiry of said period of time.

Section 17.2 Any change affecting the Control of any entity
constituting Contractor shall be reported without delay to the Ministry. In
the event of any such change the Ministry shall, within sixty (60) days of
the date of receipt of the corresponding notification, let the Contractor
know in writing its opinion with respect to the proposed change or forward
its pertinent recommendations.

Section 17.3 Contractor will notify the Ministry in writing of any
change to the Joint Operating Agreement that obligates the entities that
constitute the Contractor.

Section 17.4 Any change in the identity of the either the
Administrative Operator or the Technical Operator shall be subject to the
approval of the Ministry, which will not be unreasonably denied.

Nothing contained in this Section XVII shall prevent an entity comprising
Contractor from mortgaging or encumbering in whole or in part or ceding

in guarantee its participating interest in the Contract, the JOA or any of its
interests in or outside the Republic of Equatorial Guinea.

SECTION XVIII
INDEMNIFICATION, LIABILITY AND INSURANCE

Section 18.1 Contractor shall indemnify and compensate any
Person, including the State, for any damages or loss which Contractor, its

47
CONFIDENTIAL

employees or subcontractors and their employees may cause to such
Person as a result of proven Gross Negligence or willful misconduct of
Contractor in the conduct of Petroleum Operations.

Contractor shall defend the State against any lawsuits, claims, or
demands against the State arising from the proven Gross Negligence, or
willful misconduct of the Contractor in the conduct of Petroleum
Operations.

Section 18.2 Where Contractor consists of several entities the
obligations and liabilities of such entities acting as Contractor under this
Contract shall be joint and several, except for their obligations relating to
ncome Tax.

Section 18.3 Contractor shall assume all liability, hold the State
harmless, and defend the State against any lawsuits, obligations, losses,
costs (including attorneys fees) damages or costs of any nature resulting
from the violation by the Contractor of any patent or copyright laws of any
ind, regardless of the nature and regardless of the way in which they
may occur, in the execution of this Contract.

Section 18.4 Contractor shall obtain and, during the term of this
Contract maintain in force a liability insurance policy for and in relation to
Petroleum Operations for such amounts and against such risks as are
customarily or prudently insured in the international petroleum industry in
accordance with generally accepted international petroleum industry
practice, and whose coverage terms and conditions shall be
communicated to the Ministry within thirty (30) days after the Effective
Date.

SECTION XIX
TITLE OF GOODS, EQUIPMENT AND TECHNICAL INFORMATION

Section 19.1 Any installations, facilities, goods, equipment,
materials or land, acquired by Contractor or by its sub-contractors for
Petroleum Operations shall become State property from the moment their
costs are fully cost recovered. However, Contractor may continue using
said installations, facilities, goods, equipment, materials or land without
charge in order to carry out Petroleum Operations for the duration of the
Contract, subject to ensuring their maintenance in good condition and
good working order, normal wear and tear excepted.

Under no circumstances, may Contractor sell, assign or transfer any such
installations, facilities, goods, equipment, materials or land to Third
Parties.

48
CONFIDENTIAL

The Contractor and the Ministry shall agree the procedure to be
implemented in order to elaborate in subsequent periods a list of such
installations, facilities, goods, equipment, materials or land , whose costs
have been fully recovered. And which are not required for execution of the
Petroleum Operations.

The State will be able to use said installations, facilities, goods,
equipment, materials or land for its own needs provided that said use
does not interfere with Contractor's Petroleum Operations.

n any case, upon termination, rescission or cancellation of this Contract
for any of the reasons provided under Section XXI (other than Section
21.3) in relation to all or any part of the Contract Area the ownership of
said installations, facilities, goods, equipment, materials or land, and
including those whose cost has not been fully recovered, any other items
acquired and used for Petroleum Operations will be conveyed directly to
he State.

Section 19.2 The provisions of Section 19.1 will not apply to
Contractor's equipment nor to that of any sub-contractors, which are not
charged to Petroleum Operations, nor to any leased equipment.

If the State does not wish to use any of the aforementioned installations,
facilities, goods, equipment and materials, it will have the right to request
Contractor to remove them at Contractor's own expense and Contractor
will carry out any abandonment operations of said installations, facilities,
goods, equipment and materials pursuant to generally accepted
international petroleum indusiry practice and based on the time frame and
specified conditions previously approved in the abandonment plan, as
provided in Section 6.24.

Section 19.3 All technical information obtained or acquired as a
result of the Petroleum Operations, excepting such licenses as may be
granted on an individual basis to the Contractor or to any of the entities
constituting the Contractor, shall be the property of the State.

Notwithstanding, the Contractor shall retain copies of all original data
resulting from Petroleum Operations, including, but not limited to,
geological, geophysical, petrophysical and engineering reports, well
reports, termination registers, samples and any other information that the
Contractor may have obtained or compiled during the term of the
Contract. For such purposes, the Contractor shall forward a copy of each
analysis or data to the Ministry as soon as they are elaborated or
acquired.

49
CONFIDENTIAL

SECTION XX
CONFIDENTIALITY

Section 20.1 The Parties hereby agree that for the duration of the
Contract all information relating to Petroleum Operations will be
confidential and may not be divulged by either Party without mutual
consent, except:

(a) to an Affiliated Company,

(b) to a State agency or any other entity when required by this
Contract;

(c) to the extent that such data and information is required to be
furnished in compliance with any applicable laws or regulations;

(d) to potential sub-contractors, consultants and attorneys employed
by any Party;

(e) _ in connection with the arranging of financing or potential financing,
insurance, or an assignment or transfer of interests under the
Contract pursuant to Section XVII; and

(f) where any data or information forms part of the public domain.

Provided, however, that any disclosure under Section 20.1(a), (d) or (e)
shall require the Third Party to agree in writing to maintain similar
confidentiality requirements as those applied to Parties hereunder.

Further, on condition, however, that for a period of two (2) years after the
termination of the Contract, the Contractor, but not the State shall be
obligated to comply with the above stated requirements.

Section 20.2 In the same way, the State will not reveal to Third
Parties information protected by patents or contractual agreements or
pertinent to the Contractor's own technology or that which has been
received under license.

Section 20.3 Any Party ceasing to own a participating interest in
his Contract during the term of this Contract shall nonetheless remain
bound by the obligations of confidentiality set forth above.

Section 20.4 In order to obtain new offers, the State may,
notwithstanding any other provisions in this Section XX, show Third
Parties geophysical and geological data relating to part or parts of the
Contract Area, which Contractor has relinquished.

50

AG
CONFIDENTIAL

SECTION XXI

TERMINATION, RESCISSION AND CANCELLATION
OF THE CONTRACT

Section 21.1 This Contract may be terminated, without
compensation to Contractor, on any of the following grounds, unless any
such action or failure to act is for reasons of Force Majeure or is the
subject of a pending arbitration proceeding, and subject to the provisions
of this Section 21.2:

(a) material breach by Contractor (not attributable to any act or
omission of the State or to any entity representing the State) of any
of the provisions of the Hydrocarbon Law or this Contract;

(b) a delay by Contractor (not attributable to any act or omission of the
State or to any entity representing the State) in making a
substantial payment with respect to obligations owed to the State
that exceeds three (3) months;

(c) the suspension of development works on a Field during six (6)
consecutive months, except when such suspension (i) has been
approved by the Ministry, (ii) is due to an act or omission on the
part of the State or of an entity representing the State, or (iii) has
been effected by Contractor in accordance with generally accepted
international petroleum industry practice.

(d) when, after the commencement of Field production, its exploitation
is suspended for at least three (3) months, without the permission
of the Ministry, except when such suspension (i) is due to an act or
omission on the part of the State or of an entity representing the
State, or (ii) has been effected by Contractor in accordance with
generally accepted international petroleum industry practice

(e) failure of Contractor (not attributable to any act or omission of the
State or to any entity representing the State) to comply within the
prescribed time period with an arbitration award in accordance with
the provisions of Section XXV;

(f) when a Well is drilled by the Contractor to an objective beyond the
vertical planes of the limits of this Contract without the consent of
the Ministry; or

(g) under the provisions of Section 2.3.

Section 21.2 The Ministry may declare the termination of this
Contract only after having served formal notice on the Contractor, by
registered mail with acknowledgement of receipt, to remedy the situation

51

RA
CONFIDENTIAL

or take steps to correct the breach in question within ninety (90) days from
the date of receipt of such notice.

Should the Contractor fail to comply with such prescription within the
prescribed time period or fail to show within such ninety (90) days that it
has promptly and diligently commenced and is continuing to remedy the
situation or breach in question, the Ministry may pronounce ipso jure the
termination of this Contract.

Any dispute as to whether any grounds exist to justify the termination of
the Contract declared under this Section XXI shall be subject fo arbitration
as provided for under Section XXV. In that event the Contract shall
remain in force until the execution of the arbitration award by the Parties.

Section 21.3 The Ministry may also terminate this Contract as to
one of the entities that constitute the Contractor, when such entity is
declared bankrupt, or in liquidation as result of financial insolvency, or
enters into a judicial / financial arrangement on insolvency with its
creditors, except when such entity can provide the Ministry with a new
financial guarantee that is acceptable to the Ministry, and that guarantees
the capacity of that entity to fulfill its obligations under this Contract.

SECTION XxXIl
UNITIZATION

Section 22.1 Subject to the provisions of Section V, if a Field is
designated within the Contract Area but such Field extends to other parts
of the Republic of Equatorial Guinea in which other Persons have
obtained a contract for exploration and production of Hydrocarbons, or in
which another contract has been granted to Contractor, the State may
require that the production of Hydrocarbons be carried out in collaboration
with the other contractors which have title under such other contract. In
such a case, the Contractor shall use all reasonable endeavors to reach a
mutually acceptable unitization agreement and program with the other
interested contractors.

Section 22.2 The provisions of this Section XXII and Section V
shall also be applicable to Discoveries or deposits of Hydrocarbons within
the Contract Area that extend to areas that are not within the dominion of
the Republic of Equatorial Guinea, provided that in such cases the State
shall be empowered to satisfy regulated obligations under agreements
with international organizations or adjacent states with respect to the
production of such deposits of Hydrocarbons and to impose special rules
and conditions based on the terms of such agreements with international
organizations or adjacent States.

§2

CONFIDENTIAL

SECTION XXIII
APPLICABLE LAW

Section 23.1 This Contract and the Petroleum Operations carried
out hereunder shall be governed by the laws and regulations in force in
the Republic of Equatorial Guinea.

Section 23.2 Contractor shall at all times be subject to the laws
and regulations in force in the Republic of Equatorial Guinea. Contractor
shall not be required to take any action under this Contract which could
constitute a violation of applicable law.

Section 23.3 In the case that the economic equilibrium of the State
and the Contractor in accordance with this Contract is altered as a
consequence of any change to the laws, decrees, rules or regulations of
the Republic of Equatorial Guinea, then in such case, the Parties shall
make the necessary adjustments to the pertinent provisions of this
Contract in order to restore the economic equilibrium of the Contract,
operating under the principle that the adversely affected Party shall be
substantially restored to the same economic condition as if no such
change had occurred.

lf the Parties do not reach a reasonable solution within six (6) months,
arbitration as called for in Section XXV will apply. Said procedures will
establish the necessary adjustments to re-establish said equilibrium.

SECTION XXIV
FORGE MAJEURE

Section 24.1 Failure to comply with any obligation or condition
arising or derived from this Contract which Contractor is unable to perform
whether in whole or in part shall not be considered as a breach or non-
fulfillment of this Contract if said non-performance is caused by an event
of Force Majeure, provided, that there is a direct cause-and-effect
relationship between the non-performance and the event of Force
Majeure.

Notwithstanding the above, all outstanding payments owed by either Party
must necessarily be made.

Section 24.2 For the purposes of this Contract an event shall be
considered Force Majeure if it meets the following conditions:

(a) it has the effect of temporarily or permanently preventing either of
the Parties from performing its obligations under the Contract; and

53

CONFIDENTIAL

(b) it is unforeseeable, unavoidable and beyond the control of the
Party which declares Force Majeure and is not the result of its
negligence or omission.

Such an event may include, without limitation, earthquake, inclement
weather, strike, riot, insurrection, civil unrest, sabotage, acts of war or acts
attributable to war. The intent of the Parties is that the term Force
Majeure shall be construed as defined under the principles and practice of
the international petroleum industry.

Section 24.3 lf either Party cannot comply with any obligation or
condition provided herein because of Force Majeure, it shall notify the
other Party in writing as promptly as possible and in any case not later
than fourteen (14) days after the event, giving the reason for its non-
compliance, a detailed account of the Force Majeure and the obligation or
condition affected. The Party affected by the Force Majeure shall keep
the other Party informed periodically of the situation or current evolution of
the Force Majeure event and shall promptly notify the other Party as soon
as the Force Majeure has disappeared and no longer prevents it from
complying with its obligations or conditions and shall thereafter resume
compliance with contractual obligations or conditions as soon as possible.

Section 24.4 Any obligations other than those affected by the
event of Force Majeure shall continue to be performed according to the
provisions of this Contract.

Section 24.5 All obligations suspended as the result of Force
Majeure will be completed as quickly as possible, within a time frame that
will be mutually agreed by the Parties after evaluation of the
consequences of such Force Majeure, once it has ceased.

Section 24.6 When a Force Majeure event lasts more than ninety
(90) days the Parties will consult to examine the situation and implications
for Petroleum Operations in order to establish the course of action
appropriate for the fulfillment of contractual obligations under the
circumstances of said Force Majeure. In such case the term of the
Contract will be extended by the same amount of time that the Force
Majeure has lasted.

SECTION XXV
RESOLUTION OF CONFLICTS AND ARBITRATION
Section 25.1 Except as provided in Sections 10.5, 10.6 and 16.7,

in the event of any dispute, claim or controversy between the State and
the Contractor arising out of or relating to this Contract, the Parties shall

54
CONFIDENTIAL

take all reasonable actions to resolve the controversy, claim or conflict in
an amicable fashion.

lf, within three (3) months of the date of the sending of a notice of a
dispute, controversy, claim or conflict, by one Party to the other, unless
the Parties mutually agree to an extension, and if the Parties have not
reached an amicable agreement, then either Party may refer the dispute
to arbitration under the Commercial Arbitration Rules of the International
Chamber of Commerce (ICC).

Section 25.2 The seat of the arbitration shall be London, England,
or such other location as the Parties may agree. The languages of the
arbitration proceedings shall be Spanish and English, and the applicable
laws shall be those of the Republic of Equatorial Guinea, as well as the
generally accepted principles and practices of international law as may be
applicable to the subject matter.

(a) The arbitration tribunal shall consist of three (3) arbitrators, one (1)
each to be designated by each of the State and the Contractor, and
the third who will act as president shall be named by the
International Chamber of Commerce, as per their rules. The third
arbitrator shall not be a citizen of the countries of the Parties.

(b) The arbitration procedures initiated under this agreement shall
operate under the Commercial Arbitration Rules of the ICC in effect
at the time that the proceedings commence

(c) The arbitration award shall be final and binding on the Parties and
shall be enforceable immediately in any court having jurisdiction
despite the laws of any country to the contrary.

(d) | The costs of arbitration shall be charged to the Parties, subject to
the decision of the arbitration tribunal as to the distribution of said
costs.

Section 25.3 The Parties shall conform to any conservatory
measures prescribed or recommended by the arbitration tribunal.

Section 25.4 The request for arbitration shall impose a suspension
of the contractual provisions as they relate to the matter of the
controversy, but shall keep in operation all other rights and obligations of
the Parties as per this Contract.

55
CONFIDENTIAL

SECTION XXVI
CONDITIONS FOR APPLICATION OF THE CONTRACT AND NOTICES

Section 26.1 The Parties hereby agree to co-operate in any
possible manner to achieve the objectives of this Contract.

The Ministry will facilitate in accordance with the rules and procedures in
effect in the Republic of Equatorial Guinea the performance of
Contractor's activities by granting it all permits, licenses and access rights
necessary for the requirements of the Petroleum Operations and by
making available to it all the appropriate services with respect to said
Operations of Contractor, its employees and agents in the territory of the
Republic of Equatorial Guinea. The Ministry will likewise facilitate and
assist the Contractor in obtaining all permits, licenses or rights not directly
related to Petroleum Operations, but which may be required to be
undertaken by the Contractor for the purposes of fulfilling its obligations
under this Contract, including but not limited to such consents, permits or
licenses as may be necessary to comply with the provisions of Section
16.5.

Section 26.2 Any notification required or given by either Party to
the other shall be in writing and will be considered as delivered when
received by the Party to whom such notice is directed. Received for the
purposes of this Section shall mean actual delivery of the notice to the
address of the Party to be notified which is set out in this Section. Other
than special circumstances, GEPetrol shall be responsible for forwarding
all communications sent by the State to the Contractor and the Technical
Operator shall be responsible for forwarding all communications sent by
Contractor to the State or GEPetrol. Said notifications shall be in Spanish
and addressed to:

For the State:

MINISTRY OF MINES AND ENERGY

C/12 de Octubre

Malabo

Republic of Equatorial Guinea

To the attention of: His Excellency the Minister

Telephone : +(240) 93567, 93405
Fax : +(240) 93353
and:

56

CONFIDENTIAL

COMPANIA NACIONAL DE PETROLEOS DE GUINEA ECUATORIAL
C/ Acacio Mane 39, Malabo

Bioko Norte

Republica de Guinea Ecuatorial;

To the attention of: National Director

Telephone: +240 96769
Fax i +240 96692

For Contractor:

NOBLE ENERGY EG LTD
as Technical Operator
100 Glenborough Drive, Suite 100
Houston, Texas 77067 USA
To the attention of: Vice President, Middle East & Africa

Telephone : 281 872 3100
Fax ; 281 876 6158
and

GLENCORE EXPLORATION LIMITED
22 Queen Street

Hamilton H Bermuda, Bermuda

To the attention of: President

Telephone : (41) 709 2000
Fax : (41) 709 3000

And after execution of the Assignment attached as Annex E

GEPetrol
as Administrative Operator
C/ Acacio Mane 39, Malabo
Bioko Norte
Republica de Guinea Ecuatorial;
To the attention of: National Director

Telephone : +240 96769
Fax : +240 96692
Section 26.3 The State and Contractor may at any time change

their authorized representative or address specified in Section 26.2,
subject to at least ten (10) days prior notice.

Section 26. 4 This Contract may be modified only in writing and by
mutual agreement of the Parties.

57
CONFIDENTIAL

Section 26.5 Headings in this Contract are inserted for purposes of
convenience and reference and in no event shall define, restrict or
describe the scope or object of the Contract or of any of its Sections.

Section 26.6 Annexes A, B, C, D, and E attached hereto form an
integral part of this Contract.

Section 26.7 Anything not covered in this Contract will be subject
to the provisions of the Hydrocarbons Law and the Petroleum Operations
Regulations in effect.

Section 26.8 This Contract constitutes the definite agreement
between the State and Contractor and replaces and substitutes any other
agreement between the Parties, whether oral or in writing, reached prior
to the date of signature of the same.

SECTION XXVII
EFFECTIVE DATE
This Contract shall become effective upon the date of its ratification by the

State such date herein referred to as the Effective Date, and this Contract
shall then be binding on the Parties.

58

&
CONFIDENTIAL

In witness whereof, the Parties hereto execute this Coniract in five (5)
originals in the Spanish language and five (5) originals in the English
language. For day-to-day administration of the Contract and other
general purposes among the Parties, the English and Spanish versions
shall both be used to consirue or interpret the Contract, and shall have
equal weight and cell provided that in case of controversy i a

os

T sie ePY sy auatoain(/6uNen

Date: 04.04. oY

CONTRACTOR
NOBLE ENERGY EG LTD GLENCORE EXPLORATION
LIMITED
By: p a Oz
¢ By:
Name: <2 __
Name: Poree ohn Ot

Title: MAWAGER oc feayeca 5
Date: D)-o4-oy

APPROVED BY THE RY OF MINES AND ENER

59
CONFIDENTIAL

ANNEX A
CONTRACT AREA

Attached to and forming an integral part of this Contract between the
Republic of Equatorial Guinea and Contractor.

Upon the Effective Date, the initial Contract Area covers an area deemed
equal to one thousand, seven hundred and seventy-two square kilometers
(1772 km?), as outlined on the map provided in Annex B.

The points indicated on said map are defined below, by reference to the
Greenwich meridian, through their geographic co-ordinates:

A
B

Note:

Intersection of Longitude 8°45'00’E with the coast of Bioko island

Intersection of Longitude 8°45'00"E with the Republic of Equatorial
Guinea / Republic of Cameroon Territorial boundary

Intersection of Latitude 3°30'00" N with the Republic of Equatorial
Guinea / Republic of Cameroon territorial boundary

Intersection of Latitude 3°30'00" N with the coast of Bioko island

From Point B, the international border between the Republic of
Guinea and the Republic of Cameroon continues to Point C, as is
shown in Annex “B”

The northern limit of Block “O” coincides with the territorial boundary
between the Republic of Equatorial Guinea and the Republic of
Cameroon, according to the provisions of Decree-Law No 1/1999
dated 6" March 1999, by which the Republic of Equatorial Guinea
defines it's maritime territory.

In case of an adjustment to the territorial boundary, the Contract Area
would similarly be adjusted to coincide with the territorial boundary
agreed to between the Republic of Equatorial Guinea and the
Republic of Cameroon.
CONFIDENTIAL

This Annex is attached to and forms an integral part of this Contract between

ANNEX B

MAP OF THE CONTRACT AREA

the Republic of Equatorial Guinea and Contractor.

The purpose of this map is for illustrative purposes only, and the northern
limit of the Contract Area shall coincide with the territorial boundary
according to the provisions of Decree-Law No 1/1999 dated 6" March 1999,
and in case of any discrepancies the Contract Area shall be defined by the

geographical co-ordinates specified in Annex A.

S15

CAMEROON

Fie Malabo 7?

BIOKO YZ

D L WY

-|3°45'n

B-1
CONFIDENTIAL

ANNEX C
ACCOUNTING PROCEDURE

Attached to and forming an integral part of this Contract between the
Republic of Equatorial Guinea and Contractor.

SECTION 1
GENERAL PROVISIONS

1.1. PURPOSE

The object of this Accounting Procedure is to establish the criteria and
methods of calculation and accounting applicable to the provisions of this
Contract, and in particular when:

(a) classifying and defining Petroleum Operations Costs; and

(b) prescribing how Contractor's books and accounts shall be
prepared, submitted and approved.

4.2. INTERPRETATION

For the purposes of this Accounting Procedure the terms used herein and
which are defined in the Contract shall have the same meaning when used
in this Accounting Procedure. In the event of any discrepancy or conflict
between the provisions of this Accounting Procedure and any other
provisions of the Contract, the other provisions of the Contract shall prevail.

1.3. ACCOUNTING RECORDS AND REPORTS

4.3.1 In accordance with the provisions of Section 16.3 the Contractor
shall maintain in the Contractor's office in the Republic of Equatorial
Guinea the originals of the complete accounts, books and records of

all costs and expenses related to Petroleum Operations hereunder

in accordance with generally accepted accounting procedures and
standards in the international petroleum industry and pursuant to the
chart of accounts agreed pursuant to Section1.3.2 below.

1.3.2 Within sixty (60) days from the Effective Date Contractor shall
submit to and discuss with the Ministry a proposed outline for the
chart of accounts including books, records and reporis in
accordance with generally accepted standards and consistent with
normal petroleum industry practices and procedures.

Within sixty (60) days of receiving the above proposal the Ministry
shall either provide written notice of its approval of the proposal, or

shall request revisions of such chart of accounis in writing.
yr

CONFIDENTIAL

1.3.3

1.3.4

1.4

Within one hundred and eighty (180) days after the Effective Date,
Contractor and the Ministry shall agree on the outline of the chart of
accounts, books, records, and reports which shall describe the basis
of the accounting system and procedures to be developed and used
in accordance with this Accounting Procedure. Following such
agreement Contractor shall immediately prepare and provide the
Ministry with formal copies of the comprehensive chart of accounts
and manuals related to the procedures, and data to be accounted
for, recorded, reported and to be followed in terms of this Contract.

In addition to the generality of the foregoing, the Contractor shall
submit to the Ministry, at regular intervals, statements relating to the
Petroleum Operations, including, but not limited to, the following:

(a) — Monthly statement of Production;

(b) Value of production and pricing quarterly statement;

(c) Petroleum Operations Costs statement;

(d) Annual carried Petroleum Operation Cost statement;

(e) Production sharing statement;

(f) Annual end-of-year statement;

(g) Annual Budget tracking statement,

(h) Statement of tangible goods subject to depreciation.

All reports, and statements shall be prepared in accordance with the
Contract, the laws of the Republic of Equatorial Guinea and any
regulations thereunder, and where there are no relevant provisions
in any of these, in accordance with generally accepted practices in

the international petroleum industry.

LANGUAGE AND UNIT OF ACCOUNT

Unless otherwise agreed all accounts, records, books and reports shall be
prepared and maintained in Spanish and English and shall be denominated
in Dollars. For its own purposes, Contractor may also maintain accounts
and records in other languages and currencies.

1.5
1.5.1

VERIFICATION AND AUDIT RIGHTS OF THE STATE
For the purposes of Section 16.4 of the Contract, the Ministry shall

provide written notice to Contractor, at least sixty (60) days
beforehand, of the right to verify and audit during norma! business

C-2

CONFIDENTIAL

1.5.2

1.5.3

1.5.4

1.5.5

hours all records and documenis with a view to verifying costs and
expenses, Contractors accounts, books, records, invoices, cash
vouchers, debit notes, price lists or any similar documentation
regarding Petroleum Operations hereunder. Furthermore, the
auditors shall have the right, in connection with such audit, to visit
and inspect at reasonable times any of the Contracior’s sites, plants,
facilities, warehouses and offices which affect Petroleum Operations
directly or indirectly and to question personnel associated with those
Operations. The expenses incurred during audits shall be borne by
Contractor, and such expenses shall be deemed Petroleum
Operations Costs.

Whenever the Ministry requires any cost audit of Third Parties or of
any Contractor's Affiliate, the Ministry shall be entitled to obtain an
audit certificate issued by an internationally recognized independent
accounting firm acceptable to both Parties.

If the Ministry does not conduct an audit within the time stipulated in
accordance with Section 16.4, Contractors accounts, books and
records shall be deemed correct and final.

Any audit exceptions shall be made in writing and notified to
Contractor within ninety (90) days of completion of the
corresponding audit. Failure to give such written exception by the
Ministry shall be deemed to be an acknowledgement of the accuracy
of Contractor's books and accounts.

lf Contractor fails to respond to any notice of exception under
Section 1.5.2 within ninety (90) days of receipt of such notice the
results of the audit will be considered valid and accepted by
Contractor. After the said period of time the Ministry’s exception
shall prevail.

Any adjustments resulting from an audit shall be immediately applied
to Contractor's accounts and any adjustments to payments due shall
also be effected immediately.

lf Contractor and the Ministry are unable to reach final agreement on
the proposed audit adjustments they may, by mutual agreement,
refer their dispute for expert determination in accordance with the
provisions of Section 16.7 of the Contract.

When audit related issues are still outstanding Contractor shall

preserve any relevant documents and allow their auditing until the
issue is resolved.

C-3
CONFIDENTIAL

41.6 CURRENCY EXCHANGE RATES

The Exchange Rate shall be determined monthly, based on the arithmetic
average of the closing buy and sell rates for the Dollar against the
Equatoguinean currency unit for the month, as published by the Bank of
Central African States (BEAC).

The Exchange Rate of the last calendar month shall be used for exchange
transactions and for the purpose of determining the counter value of Dollars
in the Equatoguinean currency unit for the next month; the Exchange Rate
shall be changed when the arithmetic average of the closing buy and sell
rates for any calendar month varies by more than one percent (1%)
whether up or down from the currently applicable book keeping exchange
rate.

1.7. ACCOUNTING BASIS

All books and accounts shall be prepared on an accrual accounting basis.
Revenues shall be posted to the accounting period in which they were
eared, without any need to recognize whether a given transaction results
in a disbursement or cash receipt. Expenses and costs shall be regarded
as incurred, in the case of physical items, during the accounting period in
which the relevant title is transferred to Contractor and in the case of
services during the accounting period in which such services are rendered.

Any statements submitted to the Ministry pursuant to the provisions of
Section 1.3.3 shall be on a cash basis. A quarterly and annual
reconciliation between the cash basis and the accrual basis shall be
subsequently submitted.

41.8 REVIEW OF ACCOUNTING PROCEDURE

By mutual agreement between the Ministry and Contractor, this Accounting
Procedure may be revised from time to time by a document in writing
executed by the Parties.

SECTION 2
GENERAL CLASSIFICATION OF PETROLEUM OPERATIONS COSTS

Petroleum Operations Cosis shall be classified in accordance with their end
use. Classification criteria shall be included in the approved Annual Work
Program and Annual Budget for the Calendar Year in which the
expenditure is made and other items which may be agreed by the Parties.
All Petroleum Operations Costs shall be classified, defined and allocated
as set forth below.
CONFIDENTIAL

2.1. EXPLORATION COSTS

These comprise all direct, general and administrative costs incurred during

Hydrocarbon
Area, includin:

(a)

(b)
(c)

2.2 DEVELOPMENT COSTS

These are di
not limited to:

(a)

exploration activities in an area which is part of the Contract
ig but not limited to:

aerial, geophysical, geochemical, paleontological, geological,
topographical and seismic surveys and studies and their
interpretation;

core hole drilling;

any labor, materials, supplies, and services used in drilling
Exploration Wells and Appraisal Wells;

any facilities used solely in support of the purposes described
in paragraphs (a), (b) and (c) above, including access roads
and acquired geological and geophysical data, all separately
identified;

any other cost incurred in the exploration and appraisal of
Hydrocarbons after the Effective Date but prior to the date of
approval of a development and production plan with respect
to the relevant Field and not covered under Sections 2.2, 2.3
and 2.4 below; and

the costs incurred prior to the Effective Date which both
Parties have agreed to, including in any event the cost of the
Terra Energy 3D speculative data and other costs of
complying with Section 3.2(a) and (b) of the Contract.

rect, general and administrative costs incurred, including but

drilling Wells defined as Development Wells for purposes of
producing from a Field whether such Wells turn out to be dry
or productive by nature, and drilling Wells for the injection of
water or gas to enhance Hydrocarbon recovery;

completing Wells by way of installation of casing or
equipment or otherwise after a Well has been drilled for the
purpose of bringing the Well into use as a Development Well;

transportation, tank storage facilities, pipelines, flow lines,

production and treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, offshore

C5
CONFIDENTIAL

platforms, export terminals and piers, harbors and related
facilities, and access roads for development activities;

(d) engineering and design studies for facilities referred to under
paragraph (c) above.

2.3 OPERATING OR PRODUCTION COSTS

These are general, administrative, and service costs, and any other
Petroleum Operations Costs incurred from the approval date of any
relevant development and production plan, as provided under Section 5.5
of the Contract, and from the commencement of funding of the
Abandonment Reserve, as provided under Section 6.24 of the Contract.

2.4 MARKETING COSTS
Any and all costs incurred for exporting Hydrocarbons.
2.5 ALLOCATION OF GENERAL AND ADMINISTRATIVE COSTS

With the exception of general and administration costs incurred in the
Republic of Equatorial Guinea directly assignable to the Annual Budget, the
general and administration expenditures incurred in the headquarters of
Contractor outside of the national territory with respect to Petroleum
Operations in Equatorial Guinea shall be determined in accordance with
the sliding scale set out below, based on total Petroleum Operations Costs
actually incurred during the Year, excluding those general and
administration expenditures incurred in the headquarters of Contractor
outside of Equatorial Guinea and duly justified by Contractor and approved
by the Ministry:

(a) Prior to commercial production:

Up to US$ 5,000,000 4%
Next US$ 7,500,000 2%
Next US$ 7,500,000 1%
Balance 0.5%

(b) — After commencement of commercial production:

Up to US$ 5,000,000 2%
Next US$ 5,000,000 1%
Next US$ 10,000,000 0.5%

C6

CONFIDENTIAL

Balance 0.25%
2.6 INTEREST RECOVERY
Any interest on loans obtained by Contractor from Affiliated or Parent
companies or Third Parties for investments in Petroleum Operations shall
not be recoverable as Petroleum Operations Costs but shall be deductible
for tax purposes, when estimating any income tax liabilities of Contractor.

Any rate of interest exceeding commercial market rates shall not be
deductible.

Term loans at an interest rate not exceeding the commercial market rate at
the time the loan was taken out shall continue to qualify as deductible for
tax purposes, but not recoverable.

2.7. NON RECOVERABLE COSTS
Such costs shall include and not be limited to the following:
(a) signature bonus paid by Contractor;
(b) any discovery bonus paid by Contractor;
(c) any production bonus paid by Contractor;
(d) annual surface rentals paid to the State;

(e) interests on loans as provided by Section 2.6 of this Annex
“cr”.

(f) any unapproved over-expenditures that exceed the limits of
Section 4.3 of the Contract;

(g) any payments made to the State for failure to fulfill the
minimum exploration work obligations pursuant to Section III
of the Contract;

(h) any fines and sanctions incurred for infringing the laws, and
regulations of Equatorial Guinea;

(i) any donation to the State unless otherwise agreed to.

(i) State audit expenses at Contractor's headquarters incurred
as a result of the absence of original documents in
Contractor's offices in the Republic of Equatorial Guinea;

(k) | Contractor's share of Expert Costs under Section 10.5

C-7
CONFIDENTIAL

(I) any sanction imposed by the State on Contractor as a result
of environmental pollution (crude oil spills, etc).

2.8 INSURANCE AND CLAIMS

Petroleum Operations Costs shall include premiums paid for normally
required insurance for operations associated with Contractor's obligations
carried out in accordance with the Contract. All expenses incurred and
paid by Contractor in replenishment of any loss, claim, lesion, injury and
damages, rulings, and other costs, including money related to any
obligations under the Contract shall be included as Petroleum Operations
Costs less any costs recovered by Contractor by means of insurance
claims, provided these expenses are not incurred or result from the Gross
Negligence of Contractor in which case they shall not be recoverable.

2.9 INVENTORY ACCOUNTING

Any costs of articles bought for inventory will be recoverable as from the
Calendar Year in which such materials and equipment arrived in the
Republic of Equatorial Guinea.

SECTION 3
OTHER CLASSIFICATION OF COSTS AND EXPENDITURES

(Accounting Methods For Estimating Any Income Tax Liability)

During any Calendar Year in which commercial production occurs, the
costs of Petroleum Operations shall include the following:

I. CAPITAL COSTS
i. NON CAPITAL COSTS
3.1. CAPITAL COSTS

Any current Calendar Year capital costs shall be classified as Tangible
(subject to depreciation) and Intangible.

3.1.1. TANGIBLE CAPITAL COSTS

Tangible Capital Costs are such costs incurred for the purchase of any
assets related to the Petroleum Operations that normally have a useful life
of more than one (1) year; such assets shall be subject to annual
depreciation pursuant to the provisions set forth in this Accounting
Procedure. Tangible Capital Costs include, but are not limited to, the
following:

C-8
CONFIDENTIAL

(b)

(d)

(e)

or Development Wells: the costs of completion materials and
equipment (downhole equipment, fixed production tubing,
production packers, valves and others, wellhead equipment,
subsoil elevation equipment, pumping rods, surface pumps,
discharge cables, collection equipment, delivery lines, fixed
Christmas tree and valves, oil and gas pipelines and others,
ixed materials and equipment, piers, anchors, buoys,
Hydrocarbon treatment facilities and equipment, secondary
recovery systems, reinjection compressors, water pumps and
their pipes);

or any purchase of goods and equipment: the actual cost of
the asset (excluding transportation), the cost for construction
of platforms outside of the Contract Area, the cost of power
generators, facilities onshore, and others;

for the purchase of moveable goods: automotive machinery
(vehicles, tractors, tow trucks, helicopters, airplanes, tools,
flatbeds, ships, etc.), construction machinery and equipment
(furniture, office equipment and other equipment);

for construction purposes: the building cost of housing and
residential facilities, offices, warehouses, workshops, power
plants, storage facilities and access roads for development
activities, the cost of piers and anchors, treatment plants and
machinery, secondary recovery systems, gas plants and
steam systems; and

drilling and production facilities, platforms, etc.

With the exception of land purchased by Contractor, all and any goods
mentioned herein shall be depreciated in accordance with Section 3.2 of

this Annex C.

3.1.2 INTANGIBLE CAPITAL COSTS

Intangible capital costs shall be such ongoing costs incurred for the
purchase of moveable assets and services directly related to the Petroleum
Operations and they shall not be depreciated. Such costs/expenses shall
include, without limitation, the following:

(a)

cosis of aerial magnetic, aerial gravimetric, topographic,
geological, geophysical and geochemical surveys,
interpreting and reinterpreting technical data costs,
exploration labor;

the costs of drilling Exploration and Appraisal Wells. All costs
of services rendered for drilling Exploration, Appraisal, or any

C9

\~
CONFIDENTIAL

(h)

oiher type Wells, chemical products, rental costs (for
helicopters, flatbeds, ships, tow barges, etc.) transportation,
storage facilities, accommodations, technical services for mud
control, Well geology, directional Well drilling, divers, core
sampling, cementing and similar costs.

costs of drilling Development Wells, such as rig and platform
mobilization and demobilization, rig and platform drilling
contracts and leases, platform and infrastructure installation,
labor, fuel, water, conductors. drill bits, drill pipe, equipment
rental, production testing equipment, Christmas tree for
production testing, mud and its components, chemical
products, rental costs (for helicopters, flatbeds, ships, tow
barges, etc.) transportation, storage facilities,
accommodations, technical services for mud control, Well
placement geology, directional drilling Wells, divers,
production and appraisal tests, completion, supervision and
other similar costs;

costs of acquisition or purchase of goods and services such
as, transportation costs, operation costs, equipment checks,
costs of on-site installation, maintenance costs, fuel and other
similar costs;

general services (electric logs, vertical seismic profile (VSP),
mud control, core sampling, Well geology tests, cementing,
production tests, supervision and similar costs), delineation
services, heavy engineering machinery leasing, and other
expenses incurred abroad

materials, reconstruction of access and other roads, and
other intangible goods for construction, public services and
construction support;

other exploration costs, support or temporary facilities with a
useful life of less than one (1) year; and

bonuses as set forth in the Coniract.

3.2. DEPRECIATION OF TANGIBLE CAPITAL COSTS

Depreciation will be estimated from the Calendar Year in which the asset is
placed into service, with a full year's depreciation allowed for the initial
Calendar Year. For the purpose of estimating responsibility regarding

Income Tax,

depreciation shall be determined using a ten (10) Year

straight-line method.

C-10

CONFIDENTIAL

3.3. NON-CAPITAL COSTS

Said costs are classified as follows:

3.3.1. CONTRACTOR'S DEDUCTIBLE COSTS

(a)

(b)

general and administrative expenses (personnel salaries,
insurance premiums, labor, technical services and other
similar services, material, services, public relations, expenses
abroad related with Petroleum Operations in Equatorial
Guinea, determined in accordance with Section 2.5 of this
Annex, and other similar costs);

labor, materials and services indirectly used in operations of
Development Wells, feasibility studies for production of Crude
Oil or Natural Gas fields, secondary recovery operations,
storage operations, handling, transportation and delivery,
Natural Gas Well operations, transportation and delivery of
Natural Gas, services for Natural Gas _ treatment,
environmental protection measures and any _ other
maintenance activities indirectly related to Petroleum
Operations.

3.3.2 CONTRACTOR'S NON-DEDUCTIBLE COSTS

Such costs shail include, but not be limited to, the following:

(a)

()

initial bonus paid by Contractor;
any discovery bonus paid by Contractor;
any production bonus paid by Contractor;

any unapproved over-expenditures that exceed the limits of
Section 4.3 of the Contract;

the portion of interest on loans obtained by Contractor from
Affiliates or Third Parties that exceed the commercial rates for
investments in Petroleum Operations;

payments made to the State for failure to fulfill the minimum
exploration work obligations pursuant to Section Ill of the
Contract;

any fines and sanctions incurred for infringing the laws and
regulations of Equatorial Guinea;

C-11
CONFIDENTIAL

(K)

amounts that exceed the limits fixed in relation to depreciation
of Tangible goods;

voluntary donations to the State and other similar expenses
unless otherwise agreed to.

State audit and inspection expenses at Contractor's
headquarters outside Equatorial Guinea incurred by the
absence of original documents in the office of Contractor in
the Republic of Equatorial Guinea;

any sanction imposed by the State on Contractor as a result
of environmental pollution (crude oil spills, etc.).

SECTION 4
BASES OF INCOME TAX CALCULATION

4.1. PRACTICAL DETERMINATION OF THE TAXABLE BASE

In order to determine the taxable base and for the purposes of calculating
Contractor's responsibility regarding annual Income Tax liability, the
following will be taken into account:

Taxable base =

((1)] — {1(2)+(3)+(4) H1(5)=(6)+(7)+(8)]}-

(1) Annual Gross Revenues.

(2) State Royalties.

(8)  State’s share of Net Hydrocarbons.

(4) State’s participation as a working interest shareholder
in the production.

(8) Deductible Intangible Capital Costs.
(6) Depreciation of Tangible Capital Costs.
(7) Deductible Non-Capital Costs.

(8) Losses authorized and certified by the Ministry,
corresponding to previous Calendar Years.

C-12

CONFIDENTIAL

4.2 PRINCIPLE OF TAX TREATMENT OF A FINANCIAL YEAR
DEFICIT

In case of any deficit during a Calendar Year, such deficit will be regarded
as relating to the following Calendar Year and deducted from the profit
made during said Calendar Year; if such profit is not sufficient for the
deduction to be made in full, the excess (certified by the Ministry) of the
deficit will be successively carried over to the profits of subsequent
Calendar Years.

SECTION 5
RECORDS AND VALUATION OF ASSETS

5.1. RECORDS

Contractor shall keep detailed records of property used for Petroleum
Operations under the Contract in accordance with customary practice in
exploration and production activities of the international petroleum industry.

5.2. INVENTORIES DURING INITIAL EXPLORATION OPERATIONS

Prior to the date of approval of the first Annual Work Program and Annual
Budget submitted pursuant to Section IV of the Contract, Contractor shall
prepare an initial Annual schedule (to be included as part of the material
statement required under Section 6 of this Accounting Procedure) of all
property to be used for Petroleum Operations and its value as shown in
Contractor's books.

5.3 INVENTORIES IN SUBSEQUENT OPERATIONS

Subsequent to the date of approval of the Annual Work Program and
Annual Budget pursuant to Section IV of the Contract, inventories of
property used in Petroleum Operations under the Contract shall be taken at
regular intervals but at least once per Calendar Year.

Contractor shall give the Ministry at least thirty (30) days written notice of
its intention to take such inventory and the Ministry shall have the right to
be represented when such inventory is taken. Contractor shall clearly state
the principles upon which valuation of the inventory has been based and
shall provicle to the Ministry a full report on such inventory within sixty (60)
days of the completion of the inventory.

C+13
CONFIDENTIAL

SECTION 6
STATEMENTS AND REPORTS

6.1. FINANCIAL STATEMENTS AND TAX REPORTS TO BE
SUBMITTED BY CONTRACTOR

Contractor shall present detailed accounts showing all Petroleum
Operations Costs incurred by Contractor over the last Calendar Year. Such
accounts must be submitted to the Ministry within ninety (90) days from the
end of the Calendar Year and shall be certified by an independent auditor
accepted by the Parties. Such period may be extended by an additional
ninety (90) days with the approval of the Ministry on request by Contractor,
such consent not to be unreasonably withheld.

Income Tax returns shall be duly completed with enough detailed
information as to allow a thorough understanding by the Tax Administration
of the Republic of Equatorial Guinea, including:

(a) depreciation details;

(b) fixed assets information;

(c) production and export statistics and details;

(d) all tax related reports provided for in the Contract; and

(e) detailed information on deductible expenses for estimating tax
liabilities in accordance with the Tax Law.

6.2 PRODUCTION STATEMENT
Without prejudice to the rights and obligations of the Parties under the
Contract, as from the initial date of commencement of production from the
Contract Area Contractor shall submit a monthly production statement to
the Ministry showing the following information, which shall be itemized for
each Field and in aggregate for the Contract Area:

(a) the quantity of Crude Oil produced and saved;

(b) the quality characteristics of such Crude Oil produced and
saved;

(c) the quantity of Natural Gas produced and saved;

(d) the quality characteristics of such Natural Gas produced and
saved;

C-14

x \
CONFIDENTIAL

0)

(k)

the quantities of Crude Oil and Natural Gas used for the
purposes of carrying out drilling and production operations;

the quantities of Crude Oil and Natural Gas unavoidably lost;
the quantities of Natural Gas flared and vented;

the size of Hydrocarbon stocks held at the beginning of the
calendar month in question;

the size of any Hydrocarbon stocks held at the end of the
calendar month in question;

the quantities of Natural Gas reinjected into the Hydrocarbon
reservoir; and

the quantities of Hydrocarbons delivered and sold.

All quantities shown in such statement shall be expressed in both
volumetric terms (barrels of Crude Oil [bbls] and cubic meters of Natural
Gas [M*] ) and in weight (metric tons [MT] and long ton [LT].

The production statement for each calendar month, and the technical report
on each Well shall be submitted to the Ministry no later than fifteen (15)
days after the end of such calendar month.

6.3 VALUE OF PRODUCTION AND PRICING STATEMENT

For the purposes of Section X of the Contract, Contractor shall prepare a
statement providing details of the value of Hydrocarbons produced, saved
and sold during each Quarter.

The value of production statement shall include the following information:

(a)

(b)

the quantities, prices and income received by Contractor as a
result of sales of Hydrocarbons to Third Parties during the
Quarter in question;

The quantities, prices and income received by Contractor as
a result of sales of Hydrocarbons, other than sales to Third
Parties, during the Quarter in question;

the value of any stocks of Hydrocarbons at the end of the
Quarter preceding the Quarter in question;

the value of any stocks of Hydrocarbons at the end of the
Quarter in question; and

C-15
CONFIDENTIAL

6.4

6.4.1

6.4.2

(e) the information available to Contractor, insofar as required for
the purposes of Section X of the Contract, concerning the
prices of competitive Crude Oils.

PETROLEUM OPERATIONS COSTS STATEMENT
Quarterly Statement

Contractor shall prepare a Quarterly Petroleum Operations Costs
statement showing those Petroleum Operations Costs incurred by
Contractor with respect to the Contract Area, as provided under this
Accounting Procedure.

Any Development and Production Costs shall be separately
identified for each Field, and Contractor shall specify the basis of
allocation of shared costs. If the Ministry is not satisfied with the
itemization shown within the categories, it shall be entitled to request
a more detailed breakdown.

Any Exploration Costs shall be shown separately.

The Petroleum Operations Costs statement for each Quarter shall
be submitted to the Ministry no later than thirty (30) days after the
end of each Quarter.

Annual Statement

Contractor shall prepare an annual Petroleum Operations Costs
statement containing the following information for the purposes of
Section 9.2 of the Contract:

(a) Petroleum Operations Costs not yet recovered and carried
forward from the previous Calendar Year, if any:

(b) Petroleum Operations Costs for the Calendar Year in
question;

(c) the quantity and value of Hydrocarbon production taken by
Contractor as Cost Recovery Oil under the provisions of
Section 7.2 of the Contract for the Calendar Year in question;
and

(d) Petroleum Operations Costs not yet recovered at the end of
the Calendar Year in question.

The annual Petroleum Operations Costs statement shall be

submitted to the Ministry no later than forty-five (45) days following
the end of each Calendar Year.

C-16
CONFIDENTIAL

6.5 PRODUCTION SHARING STATEMENT

Within sixty (60) days following the end of each Calendar Year, Contractor
shall submit to the Ministry with respect to such Calendar Year a production
sharing statement containing the following information for the purposes of
Section VII of the Contract:

(a)

(b)

om

(d)

(e)

the value of all sales of Hydrocarbons made by Contractor as
at the end of the previous Calendar Year;

the value of all sales of Hydrocarbons made by Contractor
during the Calendar Year in question;

the total of (a) and (b) above at the end of the Calendar Year
in question;

the accumulated Petroleum Operations Costs as at the end of
the previous Calendar Year;

the Petroleum Operations Costs for the Calendar Year in
question;

the total of (d) and (e) above at the end of the Calendar Year
in question;

quantity and value of Contractor's share in Hydrocarbons;
and

quantity of Siate’s share of Hydrocarbons and its value if sold
by Contractor,

6.6 ANNUAL END-OF-YEAR STATEMENT

No later than the thirty-first (81st) of March of each Calendar Year,
Contractor shall submit to the Ministry an end-of-year statement, and
statement of accounts corresponding to the previous fiscal year, and which
shall contain the following information:

(a)

(b)
(c)

accounting of the expenses against the approved annual
budget;

accounting of the expenses with the recoverable costs;

accounting of ihe expenses with the deductible costs;

C-A7

iN

aN

CONFIDENTIAL

6.7. ANNUAL BUDGET STATEMENT

Contractor shall submit to the Ministry an Annual Budget statement
pursuant to the provisions of Section IV of the Contract. Such statement
shall distinguish between budgeted Exploration Costs, Development and
Production Costs by Quarter and shall correspond to the individual items of
Petroleum Operations included in the Annual Work Program.

C18 4 yo

CONFIDENTIAL

ANNEX D
PARENT COMPANY GUARANTEE OF COMPLETION

Attached to and forming an integral part of this Contract between the
Republic of Equatorial Guinea and Contractor.

WHE
the

WHE

REAS, , a corporation organized and existing under
laws of , with its head office established in
(hereinafter referred to as “Parent Company’): and,

REAS, , (‘The Company’), is a wholly owned

subsidiary of the Parent Company; and,

WHE

REAS, The Company has entered into a contemporaneous Production

Sharing Contract (“The Contract’) with the Republic of Equatorial Guinea

(“The

WHE
partici

State”) for the Contract Area; and,

REAS, The Company has a certain determined interest share
ipation provided for in The Contract; and,

WHEREAS, The State wishes that the execution of said Contract by The
Company be guaranteed to the extent provided for in Section 3.7 of the
Contract; and,

WHEREAS, The Parent Company accepts that it fully understands and
assumes the contractual obligations specified in Section 3.7 of The Contract;

NOW
1.

THEREFORE, it is hereby agreed and stipulated to, as follows:

All capitalized terms in this document shall convey the same meaning
as described in the Contract, unless otherwise specified herein.

From and after the Effective Date the Parent Company is obligated as
Guarantor, by virtue of this Performance Guarantee (This
“Guarantee”) to the State for the fulfillment of the obligations of the
Company in compliance with Section 3.7 of the Contract, provided
always that the total liability of the Parent Company under this
Guarantee shall in no case exceed the Company's participating
interest share of the Contractor's obligations provided for in the
Contract.

Any demand for the fulfillment of the aforementioned obligations shall
be made to the Parent Company in writing or by fax delivered by the
Ministry of Mines and Energy of the Republic of Equatorial Guinea,
(‘the Ministry”), which notice shall certify that the Company did not
complete the Work Program for the Initial Exploration Period
established in Section 3 of the Contract. The Ministry shall indicate

DA
CONFIDENTIAL

specifically the manner in which the Company failed to comply with
the said work, and shall agree to meet with the Parent Company io
determine the way in which the Parent Company shall comply with the
obligations not performed by the Company. Any dispute in this
respect shall be resolved by Arbitration under the procedures
established in Section XXV of the Contract. The Ministry shall deliver
the demand to the legal address of the Parent Company as set out in
this document.

4, The liability of the Parent Company under this Guarantee shall not
exceed in aggregate the amount of [for Noble $12,857,140 and for
Glencore $7,142,860 totaling 20 million dollars] as reduced by the
Company's participating interest share of the costs attributable to the
work performed in relation to the obligations set forth in Sections 3.2
and 3.3 of the Contract.

5. Should the Company assign all or part of it's participating share of the
Contract, then, in such case, the Parent Company of each of said
assignees shall establish a guarantee by its parent company in
substantially the same form as this Guarantee, or by a bank
guarantee.

6. For all rulings and interpretations of this Guarantee, the laws of
Equatorial Guinea shall apply.

Te The term of this Guarantee shall expire upon any of the following
dates: (i) the date of expiry of the period of three (3) years and thirty
(30) days to be counted consecutively from the Effective Date of the
Contract; (ii) the date that this Guarantee is replaced by a new
Guarantee from the Parent Company, or by a bank guarantee; or (iii)
Ihe date on which the Contractor has fulfilled the obligations set forth
in Sections 3.2 and 3.3 of the Contract; or (iv) the date the Company
ceases to hold any participating interest share under the Contract,
whereupon this Guarantee shall become null and void save for any
outstanding claim validly made prior to such expiry date.

8. n order that this Guarantee is of application in the Republic of
Equatorial Guinea, it shall be notarized by a public notary or other
egal authority, and this notarized document shall comply with all the
requirements of law.

ws Way

CONFIDENTIAL

IN TESTIMONY OF WHICH, the Parent Company and the Company sign
execute this Guaranty, this day of of 2004.

PARENT COMPANY:

COMPANY:

AGREED TO BY
THE MINSTRY OF MINES AND ENERGY

BEFORE ME, the undersigned Notary Public, this day personally appeared

and acknowledged to me that he executed the same for

the purposes and considerations herein expressed, in the capacity stated as
and that he has the authority to grant said authorization.

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the day of
of 2004.

Notary Public

Hand Printed Name

My commission expires:

Ve

CONFIDENTIAL

ANNEXE
FORM OF ASSIGNMENT TO GEPETROL.

Attached to and forming an integral part of this Contract between the
Republic of Equatorial Guinea and Contractor.

DOCUMENT OF ASSIGNMENT
BLOCK “O”
EQUATORIAL GUINEA

This Document of Assignment (this “Assignment’), executed this the

day of of 2004, between, NOBLE ENERGY EG LTD, a
corporation organized and existing under the laws of the Cayman Islands,
having its registered office at the offices of Maples and Calder, Attorneys-at-
Law, Ugland House, P. O. Box 309, George Town, Grand Cayman, Cayman
Islands (hereinafter referred to as “Noble”), and GLENCORE
EXPLORATION LTD., a corporation organized and existing under the laws
of the Bermudas, (hereinafter referred to as “Glencore”), on one hand,
hereinafter collectively referred to as “Assignors", and COMPANIA
NACIONAL DE PETROLEOS DE GUINEA ECUATORIAL, a corporation
organized and existing under the laws of the Republic of Equatorial Guinea,
having its registered office at Calle Acacio Mafie 39, apartado de correos
965, Malabo (hereinafter called “GEPetrol” or “Assignee”), on the other hand.

RECITALS

A. On of , 2004, The Assignors of this document
executed a Production Sharing Contract with the Republic of
Equatorial Guinea, whose Effective date is of of

2004, which covers the area described in said document as Block “O”
Offshore Bioko, in the Republic of Equatorial Guinea, hereinafter
referred to as the “Contract”.

B. The full share interest of the Contractor in said Contract is currently
split 64.2857% to Noble and 35.7143% to Glencore.

Cc. According to the provisions of Section VIIl of the Contract, the
Assignors are obligated to assign a proportional part of their
participating interest equivalent to thirty percent (30%) to GEPetrol
with effect on and after the Effective Date of the Contract. The
Assignors wish to assign said participating interest and that GEPetrol
wishes to acquire said participating interest in compliance with the
terms and requirements of the Contract and this Assignment.

AGREEMENTS

CONFIDENTIAL

SECTION |
DEFINITIONS
Capitalized terms used in this Assignment shall have the following meaning:

JOA means the Joint Operating Agreement to be entered into among
Noble, Glencore and GEPeirol that among the entities comprising
Contractor governs the respective rights, privileges and obligations in
regards the operations according to the Contract.

Participating Interest means as to each Party the undivided
percentage interest of such party in the rights and obligations under
the Contract and the JOA, as set out in the JOA, which interest shall
consist of two components referred to in the JOA as Revenue
Interests and Cost Bearing Interests.

Parties means collectively Noble, GEPetrol and Glencore

All other terms specifically defined in the Contract and not defined in this
Agreement shall have the meaning that they are given in the Contract unless
their context clearly states otherwise.

SECTION Il
ASSIGNMENT OF SHARES
2.1. Regarding the terms and conditions stipulated in this Assignment:

(a) Noble and Glencore between them, as Assignors, and per this
document, yield, assign and transfer to GEPetrol, as Assignee,
a 19.2857% Participating Interest from Noble and a 10.7143%
Participating Interest from Glencore totaling an undivided thirty
percent (30%) Participating Interest, and

(b) | GEPetrol accepts from the Assignees that assignment, transfer
and conveyance of said Participating Interest.

2.2 As of the Effective Date of this Assignment, the Participating Interests
of the Parties shall be the following:

Noble 45.00%
GEPetrol 30.00%
Glencore 25.00%

E-2

CONFIDENTIAL

2.3

3.1

3.2

44

The Parties shall be the group of entities comprising “Contractor”, in
the full sense ascribed to that term in the Contract, and shall be
bound by all of the obligations and liabilities of Contractor contained in

the Contract.

SECTION Ill

RESULTING PARTICIPATI

NG INTEREST OF GEPETROL

Pursuant to the JOA the Participating Interests of the Parties shall be
composed of Revenue Interests and Cost Bearing Interests, which as
of the Effective Date are as follows:

Party Revenue Cost Bearing
Interest Interest
Noble 45% 51.43%
GEPetrol 30% 20.00%
Glencore 25% 28.57%

Subject to the JOA, GEPetrol shall have the right, but not the

obligation to convert GEPe

rol's Carried Participation to a Cost

Bearing Interest in accordance with the JOA. Should GEPetrol
choose to exercise such right, then each Party's Cost Bearing Interest

shall be changed to be equal

SEC

io its Revenue Interest.

TION IV

JOINT OPERATING AGREEMENT

GEPetrol hereby adheres to the Contract, and in accordance with and
to the extent of its Participating Interest assumes the rights, interests,
obligations and liabilities of the Contractor under the Contract with
effect on and after the Effective Date, including without limitation the

obligations under Section 3 0

the Contract. Further, GEPetrol hereby

adheres to the JOA, and in accordance with and to the extent of its
Participating Interest assumes the rights, interests, obligations and

liabilities of a party under
Effective Date. The JOA is

he JOA with effect on and after the
hereby amended to give effect to this

Assignment. The Parties hereby ratify and confirm the JOA as herein
amended as and from the Effective Date, and agree to comply with

the terms and conditions of

he JOA, as amended, in respect of the

rights, interests, obligations and liabilities attaching to each Party's

Participating Interest. The Pa
Contract Area pursuant to tl
amended. The Parties agree

ries agree to conduct operations in the
he Contract, and the JOA, as hereby
to carry out operations in the Contract

E-3

CONFIDENTIAL

4.2

5.1

5.2

5.3

5.4

5.5

Area per the provisions of the Contract and the JOA, as hereby
amended.

Pursuant to the JOA GEPetrol is hereby appointed the Administrative
Operator under the JOA, and Noble is hereby confirmed as the
Technical Operator under the JOA.

SECTION V
MISCELLANEOUS
This Assignment shall be binding on the Parties.

Each of the Parties to this document shall implement and execute all
actions and documents reasonably required to fully perform and carry
out this Assignment.

This Assignment shall be ruled and interpreted in accordance with the
choice of law provisions contained within the Contract; provided that
the provisions of this Assignment concerning the JOA shall be
governed by and construed in accordance with the choice of law
provisions contained in the JOA. Any dispute as to, or related with
this Assignment, including it’s existence, validity or termination, shall
be resolved in compliance with the terms of Section XXV of the
Contract; provided that any such dispute concerning the JOA shall be
resolved in accordance with the dispute resolutions provisions
contained in the JOA.

This document constitutes the entire agreement of the Parties with
respect fo this Assignment under Section 2, and may not be amended
nor modified in relation thereto, except by written instrument signed
by all Parties or their representatives. In the case of any conflict,
expressed or implied, between the provisions of this Assignment, the
JOA and the Contract, the provisions of the Contract shall apply.

This Assignment shall be signed and delivered in four (4) originals in
the Spanish language and three (3) originals in the English language.
The Spanish version of this Assignment shall in the courts of
Equatorial Guinea be referred to in construing or interpreting this
Assignment; in case, however, of any arbitration pursuant to Section
5.3 and for other general purposes among the Parties, the English
and Spanish versions shall both be used to construe or interpret the
Assignment, and shall have equal weight and validity.

E-4

CONFIDENTIAL

IN TESTIMONY OF WHICH, the Parties to this document execute this
Assignment on the first abovementioned date.

ASSIGNORS:
NOBLE ENERGY EG LTD

By:

GLENCORE EXPLORATION, LTD

By:

ASSIGNEE:
COMPANIA NACIONAL DE PETROLEOS DE GUINEA ECUATORIAL

By:

APPROVED AND ACCEPTED BY:
THE MINISTRY OF MINES AND ENERGY OF
THE REPUBLIC OF EQUATORIAL GUINEA

By:

Minister

Date:

E-5

